Exhibit 10.3

 

--------------------------------------------------------------------------------

$225,000,000

CREDIT AGREEMENT

Dated as of December 18, 2007,

Among

QUALITY DISTRIBUTION, INC,

as Holdings

QUALITY DISTRIBUTION, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

SUNTRUST BANK,

as Syndication Agent,

Wachovia Bank, National Association,

as Documentation Agent

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner

 

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC

as Sole Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   Definitions   

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   61

SECTION 1.03. Effectuation of Transfers

   61

SECTION 1.04. Exchange Rates; Currency Equivalents

   62 ARTICLE II    The Credits   

SECTION 2.01. Commitments

   62

SECTION 2.02. Loans and Borrowings

   66

SECTION 2.03. Requests for Borrowings

   66

SECTION 2.04. Swingline Loans

   68

SECTION 2.05. Letters of Credit

   69

SECTION 2.06. Funding of Borrowings

   75

SECTION 2.07. Interest Elections

   76

SECTION 2.08. Termination and Reduction of Commitments

   77

SECTION 2.09. Repayment of Loans; Evidence of Debt

   77

SECTION 2.10. Repayment of Revolving Facility Loans

   78

SECTION 2.11. Prepayment of Loans

   79

SECTION 2.12. Fees

   80

SECTION 2.13. Interest

   82

SECTION 2.14. Alternate Rate of Interest

   82

SECTION 2.15. Increased Costs

   83

SECTION 2.16. Break Funding Payments

   84

SECTION 2.17. Taxes

   85

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   87

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   89

SECTION 2.20. Illegality

   90

SECTION 2.21. Incremental Commitments

   90 ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

   92

SECTION 3.02. Authorization

   92

 

i



--------------------------------------------------------------------------------

SECTION 3.03. Enforceability

   93

SECTION 3.04. Governmental Approvals

   93

SECTION 3.05. Financial Statements

   93

SECTION 3.06. No Material Adverse Effect

   94

SECTION 3.07. Title to Properties; Possession Under Leases

   94

SECTION 3.08. Subsidiaries

   95

SECTION 3.09. Litigation; Compliance with Laws

   95

SECTION 3.10. Federal Reserve Regulations

   95

SECTION 3.11. Investment Company Act

   96

SECTION 3.12. Use of Proceeds

   96

SECTION 3.13. Tax Returns

   96

SECTION 3.14. No Material Misstatements

   96

SECTION 3.15. Employee Benefit Plans

   97

SECTION 3.16. Environmental Matters

   98

SECTION 3.17. Security Documents

   98

SECTION 3.18. Location of Real Property and Leased Premises

   100

SECTION 3.19. Solvency

   100

SECTION 3.20. Labor Matters

   100

SECTION 3.21. Insurance

   101

SECTION 3.22. No Default

   101

SECTION 3.23. Intellectual Property; Licenses, Etc.

   101

SECTION 3.24. Senior Indebtedness

   101 ARTICLE IV    Conditions of Lending   

SECTION 4.01. All Credit Events

   101

SECTION 4.02. First Credit Event

   102 ARTICLE V    Affirmative Covenants   

SECTION 5.01. Existence; Businesses and Properties

   107

SECTION 5.02. Insurance

   107

SECTION 5.03. Taxes

   108

SECTION 5.04. Financial Statements, Reports, etc.

   108

SECTION 5.05. Litigation and Other Notices

   111

SECTION 5.06. Compliance with Laws

   112

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Appraisals; Collateral Audits

   112

SECTION 5.08. Use of Proceeds

   113

SECTION 5.09. Compliance with Environmental Laws

   113

SECTION 5.10. Further Assurances; Additional Security

   113

 

ii



--------------------------------------------------------------------------------

SECTION 5.11. Cash Management Systems; Application of Proceeds of Accounts

   115

SECTION 5.12. Fiscal Year; Accounting

   117 ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness

   118

SECTION 6.02. Liens

   122

SECTION 6.03. Sale and Lease-Back Transactions

   125

SECTION 6.04. Investments, Loans and Advances

   126

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

   129

SECTION 6.06. Restricted Payments

   132

SECTION 6.07. Transactions with Affiliates

   134

SECTION 6.08. Business of the Borrower and the Subsidiaries

   137

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

   137

SECTION 6.10. Fixed Charge Coverage Ratio

   140

SECTION 6.11. No Other “Designated Senior Debt”

   140 ARTICLE VIA Holdings Negative Covenants    ARTICLE VII    Events of
Default   

SECTION 7.01. Events of Default

   141

SECTION 7.02. Exclusion of Immaterial Subsidiaries

   144

SECTION 7.03. Right to Cure

   144 ARTICLE VIII    The Agents   

SECTION 8.01. Appointment

   145

SECTION 8.02. Delegation of Duties

   147

SECTION 8.03. Exculpatory Provisions

   147

SECTION 8.04. Reliance by Agents

   148

SECTION 8.05. Notice of Default

   148

SECTION 8.06. Non-Reliance on Agents and Other Lenders

   149

SECTION 8.07. Indemnification

   149

SECTION 8.08. Agent in Its Individual Capacity

   150

 

iii



--------------------------------------------------------------------------------

SECTION 8.09. Successor Agents

   150

SECTION 8.10. Agents and Arranger

   150

SECTION 8.11. Québec Fondé de Pouvoir Appointment Provisions

   151 ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices; Communications

   151

SECTION 9.02. Survival of Agreement

   153

SECTION 9.03. Binding Effect

   153

SECTION 9.04. Successors and Assigns

   153

SECTION 9.05. Expenses; Indemnity

   158

SECTION 9.06. Right of Set-off

   160

SECTION 9.07. Applicable Law

   160

SECTION 9.08. Waivers; Amendment

   160

SECTION 9.09. Certain Technical Amendments

   163

SECTION 9.10. Interest Rate Limitation

   163

SECTION 9.11. Entire Agreement

   163

SECTION 9.12. WAIVER OF JURY TRIAL

   163

SECTION 9.13. Severability

   164

SECTION 9.14. Counterparts

   164

SECTION 9.15. Headings

   164

SECTION 9.16. Jurisdiction; Consent to Service of Process

   164

SECTION 9.17. Confidentiality

   165

SECTION 9.18. Platform; Borrower Materials

   165

SECTION 9.19. Release of Liens and Guarantees

   166

SECTION 9.20. Judgment Currency

   166

SECTION 9.21. USA PATRIOT Act Notice

   167

SECTION 9.22. No Liability of the Issuing Banks

   167

SECTION 9.23. Intercreditor Agreement

   167

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C    Form of Solvency Certificate Exhibit D-1    Form
of Borrowing Request Exhibit D-2    Form of Swingline Borrowing Request Exhibit
E    Form of Interest Election Request Exhibit F-1    Form of Current Asset
Revolving Facility Mortgage Exhibit F-2    Form of Fixed Asset Revolving
Facility Mortgage Exhibit G-1    Form of Current Asset Revolving Facility
Collateral Agreement Exhibit G-2    Form of Fixed Asset Revolving Facility
Collateral Agreement Exhibit H    Form of Promissory Note Schedule 1.01A   
Acceptable Appraisers Schedule 1.01B    Certain Subsidiaries Schedule 1.01C   
Mortgaged Properties Schedule 1.01D    Certain Existing Account Debtors Schedule
1.01E    Existing Letters of Credit Schedule 1.01F    Immaterial Subsidiaries
Schedule 1.01G    Refinanced Indebtedness Schedule 1.01H    Program Affiliates
Schedule 2.01    Commitments Schedule 3.01    Organization and Good Standing
Schedule 3.04    Governmental Approvals Schedule 3.07(b)    Possession under
Leases Schedule 3.07(c)    Intellectual Property Schedule 3.08(a)   
Subsidiaries Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes Schedule
3.16    Environmental Matters Schedule 3.18(a)    Material Real Estate
Schedule 3.18 (b)    Location of Collateral Schedule 3.21    Insurance
Schedule 3.23    Intellectual Property Schedule 4.02(b)    Local Counsel
Schedule 4.02(d)    Certain Collateral Matters Schedule 5.13    Post-Closing
Requirements Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens
Schedule 6.04    Investments Schedule 6.07    Transactions with Affiliates
Schedule 9.01    Notice Information

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 18, 2007 (this “Agreement”), among QUALITY
DISTRIBUTION, INC., a Florida corporation (“Holdings”), QUALITY DISTRIBUTION,
LLC, a Delaware limited liability company (the “Borrower”), the LENDERS party
hereto from time to time, CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as Administrative Agent (as defined below) for the Lenders, GENERAL
ELECTRIC CAPITAL CORPORATION (“GECC”), as Collateral Agent (as defined below)
for the Lenders, SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), and Wachovia Bank, National Association, as documentation
agent (in such capacity, the “Documentation Agent”).

WHEREAS, the Borrower has entered into a Stock Purchase Agreement, dated as of
August 2, 2007 (as amended or supplemented as of the date hereof, the “Purchase
Agreement”), pursuant to which the Borrower will acquire (the “Acquisition”),
directly or indirectly, all the equity interests of Boasso America Corporation
(“Boasso”, and together with its subsidiaries, the “Acquired Business”) upon the
terms and conditions set forth therein; and

WHEREAS, in connection with the consummation of the Acquisition and for its
general working capital and other corporate needs, the Borrower has requested
the Lenders to extend credit in the form of Revolving Facility Loans, Swingline
Loans and Letters of Credit at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $225.0 million (subject to the then applicable Borrowing Base (as
hereinafter defined));

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York. Any change in such
rate announced by Credit Suisse shall take effect at the opening of business on
the day specified in the announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.



--------------------------------------------------------------------------------

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01A or
(b) any other experienced and reputable appraiser reasonably acceptable to the
Borrower and the Revolving Facilities Agents.

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.

“Account Debtor” shall mean each person obligated on an Account.

“Acquired Business” shall have the meaning assigned to such term in the recitals
hereto.

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall mean, as the context may require, Credit Suisse
(a) in its collective capacities as Current Asset Revolving Facility
Administrative Agent and Fixed Asset Revolving Facility Administrative Agent or
(b) in either such capacity.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Billing Program” shall mean the administrative services program of
the Borrower made available to Program Affiliates providing for centralized
billings services and the collection and processing of accounts receivable owing
to Program Affiliates.

 

2



--------------------------------------------------------------------------------

“Agents” shall mean the Current Asset Revolving Facility Administrative Agent,
the Fixed Asset Revolving Facility Administrative Agent, the Current Asset
Revolving Facility Collateral Agent, the Fixed Asset Revolving Facility
Collateral Agent, the Syndication Agent and the Documentation Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, amended and restated,
refinanced, supplemented or otherwise modified from time to time.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars or any other currency other than Dollars as may be acceptable to the
Administrative Agent and the Letter of Credit Issuer with respect thereto in
their sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Applicable Commitment Fee” shall mean for any day 0.25% per annum.

“Applicable Margin” shall mean for any day with respect to any (i) Current Asset
Revolving Facility Loan, 2.00% per annum in the case of any Eurocurrency Loan
and 1.00% per annum in the case of any ABR Loan and (ii) Fixed Asset Revolving
Facility Loan, 2.25% per annum in the case of any Eurocurrency Loan and
1.25% per annum in the case of any ABR Loan; provided, that on and after the
first Adjustment Date occurring after delivery of the financial statements and
certificates required by Section 5.04 upon the completion of one full fiscal
quarter of the Borrower after the Closing Date, the Applicable Margin with
respect to Loans will be determined based on Availability pursuant to the
Pricing Grid.

Notwithstanding anything to the contrary contained above in this definition, the
Pricing Grid or elsewhere in this Agreement, if it is subsequently determined
that Availability as set forth in any Borrowing Base Certificate for any period
is inaccurate by an amount greater than $5.0 million and the result thereof is
that the Lenders received interest or fees for any period based on an Applicable
Margin that is less than that which would have been applicable had Availability
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Borrowing Base Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Availability for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Sections 2.12(a), 2.13(a), 2.13(b) and 2.13(c)
as a result of such miscalculation of Availability shall be due and payable on
the next date on which interest or fees are due and payable under
Section 2.12(a), 2.13(a), 2.13(b) or 2.13(c), as applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

 

3



--------------------------------------------------------------------------------

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Availability” shall mean the amount of additional amounts which the Borrower is
entitled to borrow from time to time as Revolving Facility Loans, such amount
being the lesser of (a) the total Revolving Facility Commitments minus the
aggregate Revolving Facility Credit Exposure at such time and (b) the Borrowing
Base at such time (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.04)
minus the aggregate Revolving Facility Credit Exposure at such time; provided
that each Borrowing (other than Swingline Borrowings) shall be allocated pro
rata between the Revolving Facilities based on the Current Asset Revolving
Facility Availability and the Fixed Asset Revolving Facility Availability as of
the time of such Borrowing. If the aggregate Revolving Facility Credit Exposure
is equal to or greater than the Revolving Facility Commitments or the Borrowing
Base (or the Revolving Credit Facility Commitments have been terminated),
Availability is zero.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit, the date of termination of the
Revolving Facility Commitments.

“Availability Triggering Event” shall occur at any time that (a) Availability is
less than $20.0 million or (b) an Event of Default shall have occurred and be
continuing. Once occurred, an Availability Triggering Event described in clause
(a) shall be deemed to be continuing until such time as the Availability is
greater than $20.0 million for 30 consecutive days. Notwithstanding the
foregoing, upon the prepayment in full of all outstanding Fixed Asset Revolving
Facility Loans (and the cash collateralization of the portion of all Letters of
Credit issued and allocated to the Fixed Asset Revolving Facility) and the
termination of all Fixed Asset Revolving Facility Commitments, each Availability
threshold set forth above shall be reduced to $17.5 million.

“Available Unused Commitment” shall mean, as the context may require, (a) with
respect to a Current Asset Revolving Facility Lender at any time, an amount
equal to the amount by which (i) the Current Asset Revolving Facility Commitment
of such Current Asset Revolving Facility Lender at such time exceeds (ii) the
aggregate Current Asset Revolving Facility Credit Exposure of such Current Asset
Revolving Facility Lender at such time, (b) with respect to a Fixed Asset
Revolving Facility Lender at any time, an amount equal to the amount by which
(i) the Fixed Asset Revolving Facility Commitment of such Fixed Asset Revolving
Facility Lender at such time exceeds (ii) the aggregate Fixed Asset Revolving
Facility Credit Exposure of such Fixed Asset Revolving Facility Lender at such
time and (c) with respect to a Lender at any time, an amount equal to the amount
by which (i) the Revolving Facility Commitment of such Lender at such time
exceeds (ii) the aggregate Revolving Facility Credit Exposure of such Lender at
such Time; provided, that with respect to any Swingline Lender, the Available
Unused

 

4



--------------------------------------------------------------------------------

Commitment of such Lender under the Current Asset Revolving Facility or the
Revolving Facilities at any time shall be reduced by the principal amount of any
Swingline Loans made by such Swingline Lender outstanding at such time.

“Blocked Account” shall have the meaning assigned to such term in
Section 5.11(a).

“Blocked Account Agreement” shall have the meaning assigned to such term in
Section 5.11.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Loans of a single Type made on a single date
and, in the case of Eurocurrency Loans, as to which a single Interest Period is
in effect.

“Borrowing Base” shall mean, at any time, an amount (calculated in Dollars)
equal to the sum of the following with respect to the Loan Parties:

(a) with respect to the Current Asset Revolving Facility (the “Current Asset
Borrowing Base”):

(i) 90.0% of the Net Amount of Eligible Accounts, plus

(ii) (x) from and including the Closing Date until the date of the first
post-Closing Date appraisal delivered pursuant to Section 5.07(b), (1) in the
case of any Eligible Truck and Trailer Fleet owned by the Loan Parties as of the
Closing Date (and still owned by the Loan Parties as of the relevant time of
determination), 85.0% of the Net Orderly Liquidation Value of such Eligible
Truck and Trailer Fleet plus (2) in the case of any Eligible Truck and Trailer
Fleet acquired by the Loan Parties following the Closing Date (and still owned
by the Loan Parties as of the relevant time of determination), the lesser of
(A) 100.0% of the net book value of such Eligible Truck and Trailer Fleet and
(B) 85.0% of the Net Orderly Liquidation Value of such Eligible Truck and
Trailer Fleet, and (y) thereafter, (1) in the case of any Eligible Truck and
Trailer Fleet owned by the Loan Parties as of the most recent appraisal date
(and still owned by the Loan Parties as of the relevant time of determination),
85% of the Net Orderly Liquidation Value of such Eligible Truck and Trailer
Fleet plus (2) in the case of any Eligible Truck and Trailer Fleet acquired by
the Loan Parties following the most recent appraisal date (and still owned by
the Loan Parties as of the relevant time of determination) the lesser of
(A) 100.0% of the net book value of such Eligible Truck and Trailer Fleet and
(B) 85% of the Net Orderly Liquidation Value of such Eligible Truck and Trailer
Fleet, plus

 

5



--------------------------------------------------------------------------------

(iii) the lesser of (x) 60.0% of the book value of Eligible Inventory, and
(y) 85.0% of the Net Orderly Liquidation Value of Eligible Inventory, and

(b) with respect to the Fixed Asset Revolving Facility (the “Fixed Asset
Borrowing Base”):

the lesser of (x) the sum of (A) 80% of the fair market value of Eligible Real
Property (as reflected in the most recent appraisal delivered prior to the
Closing Date or subsequently delivered pursuant to Section 5.07(b) and adjusted
thereafter for monthly depreciation) plus (B) 85% of the Net Orderly Liquidation
Value of Eligible Machinery and Equipment and (y) the PPE Cap.

The Current Asset Borrowing Base shall be reduced by any Reserves which the
Current Asset Revolving Facility Agents deem necessary in the exercise of their
Reasonable Credit Judgment to maintain with respect to the Loan Parties. The
Fixed Asset Borrowing Base shall be reduced by any Reserves which the Fixed
Asset Revolving Facility Agents deem necessary in the exercise of their
Reasonable Credit Judgment to maintain with respect to the Loan Parties.

The specified percentages set forth in this definition will not be reduced
without the consent of the Borrower. Any determination by the applicable
Revolving Facilities Agents in respect of the applicable Borrowing Base shall be
based on such Revolving Facilities Agents’ Reasonable Credit Judgment. The
parties understand that the exclusionary criteria in the definitions of Eligible
Accounts, Eligible Inventory, Eligible Truck and Trailer Fleet, Eligible
Machinery and Equipment and Eligible Real Property, any Reserves that may be
imposed as provided herein, any deductions or other adjustments to determine
“lower of cost or market value” and Net Amount of Eligible Accounts and factors
considered in the calculation of Net Orderly Liquidation Value have the effect
of reducing the Borrowing Base, and, accordingly, whether or not any provisions
hereof so state, all of the foregoing shall be determined without duplication so
as not to result in multiple reductions in the Borrowing Base for the same facts
or circumstances.

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Revolving Facilities Agents and the Borrower) setting forth
the calculation of the Borrowing Base, including a calculation of each component
thereof (including, to the extent the Borrower has received notice of any such
Reserve from the Administrative Agent, any of the Reserves included in such
calculation), all in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of the Borrowing Base in connection with
the preparation of any Borrowing Base Certificate shall be made by the Borrower
and certified to the Revolving Facilities Agents.

“Borrowing Minimum” shall mean $1.0 million, except in the case of Swingline
Loans, $500,000.

 

6



--------------------------------------------------------------------------------

“Borrowing Multiple” shall mean $500,000, except in the case of Swingline Loans,
$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Canadian Collateral Agreements” shall mean the (i) Pledge of Bond Agreement
(Current Asset Revolving Facility), dated as of December 18, 2007, between
Quality Carriers, Inc. and the Current Asset Revolving Facility Administrative
Agent, (ii) the Deed of Hypothec and Issue of Bonds (Current Asset Revolving
Facility), dated as of December 18, 2007, between Quality Carriers, Inc. and the
Current Asset Revolving Facility Collateral Agent, (iii) Pledge of Bond
Agreement (Fixed Asset Revolving Facility), dated as of December 18, 2007,
between Quality Carriers, Inc. and the Fixed Asset Revolving Facility
Administrative Agent and (iv) Deed of Hypothec and Issue of Bonds (Fixed Asset
Revolving Facility), dated as of December 18, 2007, between Quality Carriers,
Inc. and the Fixed Asset Revolving Facility Collateral Agent.

“Canadian Dollars” or “C$” shall mean the lawful money of Canada.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person net of dispositions of Tractor Trailers during such period,
provided, however, that Capital Expenditures for the Borrower and the
Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than Permitted Cure Securities) of, or a cash capital
contribution to, the Borrower after the Closing Date,

(b) Capital Expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such Capital Expenditures are
made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Borrower and the Subsidiaries within 15 months of receipt of
such proceeds (or, if not made within such period of 15 months, are committed to
be made during such period),

(c) interest capitalized during such period,

 

7



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition,

(h) the Acquisition, or

(i) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions and the expensing of any non-recurring bridge,
commitment or other financing fees, including those paid in connection with the
Transactions or any amendment of this Agreement, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements, (d) cash interest
income of the Borrower and its Subsidiaries for such period and (e) the
accretion or accrual of discounted liabilities during such period.

 

8



--------------------------------------------------------------------------------

“Cash Management Obligations” shall have the meaning assigned to such term in
the Collateral Agreement.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the Board of Directors of Holdings or a Permitted
Holder, (B) appointed by directors so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under the
New Senior Notes Indenture, the Existing Senior Notes Indenture, the Existing
Subordinated Notes Indenture, any Material Indebtedness or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any Disqualified
Stock with an aggregate liquidation preference in excess of $17.5 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Closing Date), other than
any combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in Holdings’ Equity
Interests.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean December 18, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in the Security Documents
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

 

9



--------------------------------------------------------------------------------

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor in possession of Inventory or
Equipment, in form reasonably approved by the Revolving Facilities Agents.

“Collateral Agent” shall mean, as the context may require, GECC (a) in its
collective capacities as Current Asset Revolving Facility Collateral Agent and
Fixed Asset Revolving Facility Collateral Agent or (b) in either such capacity.

“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Collateral Agreements” shall mean the collective reference to the Current Asset
Revolving Facility Collateral Agreement, the Fixed Asset Revolving Facility
Collateral Agreement and the Canadian Collateral Agreements.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(g)):

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, counterparts of each
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to each Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in each Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01B) owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party and (B) a pledge of 65% of the outstanding voting Equity
Interests of each “first tier” Foreign Subsidiary directly owned by any Loan
Party (other than Subsidiaries listed on Schedule 1.01B) and (ii) the Collateral
Agent (or its designee pursuant to the Intercreditor Agreement) shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Domestic Subsidiary
having, in the case of each instance of Indebtedness, an aggregate principal
amount in excess of $1.0 million (other than (A) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of Holdings and its Subsidiaries or (B) to the extent
that a pledge of such promissory note or instrument would violate applicable
law) that is owing to any Loan Party shall be evidenced by a promissory note or
an instrument and shall have been pledged pursuant to each Collateral Agreement
(or other applicable Security Documents as reasonably required by the Collateral
Agent), and (ii) the Collateral Agent (or its designee pursuant to the
Intercreditor Agreement) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

 

10



--------------------------------------------------------------------------------

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received supplements to the
applicable Collateral Agreement, in the forms specified therein, duly executed
and delivered on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by Holdings, the Borrower or a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received, as promptly as practicable following a request by such Collateral
Agent, a Foreign Pledge Agreement, duly executed and delivered on behalf of such
Foreign Subsidiary and the direct parent company of such Foreign Subsidiary;

(f) after the Closing Date, (i)(A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date, shall have been pledged pursuant to each
Collateral Agreement or a Foreign Pledge Agreement; provided, that in no event
shall more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary directly owned by such Loan Party be pledged to
secure Obligations of the Borrower, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) the Collateral Agent (or its designee pursuant to the Intercreditor
Agreement) shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code and PPSA financing statements (or
other appropriate equivalents), and filings with the United States Copyright
Office and the United States Patent and Trademark Office, and all other actions
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority (subject to the
Intercreditor Agreement) required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document; provided that with
respect to security interests in Transportation Equipment represented by
certificates of title, the requirements of this clause (g) shall be deemed to be
satisfied to the extent the Loan Parties have complied with Section 5.10(h);

(h) on the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01C duly executed and delivered by
the record owner of

 

11



--------------------------------------------------------------------------------

such Mortgaged Property and suitable for recording or filing and (ii) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

(i) on the Closing Date the Collateral Agent shall have received (i) a policy or
policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower, issued by a nationally recognized title insurance
company insuring the Lien of each applicable Mortgage to be entered into on the
Closing Date as a valid first or second Lien, as applicable, on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements (including zoning endorsements where
reasonably appropriate and available), coinsurance and reinsurance as the
Collateral Agent may reasonably request, and with respect to any such property
located in a state in which a zoning endorsement is not available, a zoning
compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent, and (ii) a survey of each Mortgaged Property
(including all improvements, easements and other customary matters thereon
reasonably required by the Collateral Agent), as applicable, for which all
necessary fees (where applicable) have been paid (such surveys, collectively,
the “Surveys”). Such Surveys shall be certified to Borrower, the Collateral
Agent and the title company, and shall meet minimum standard detail requirements
for ALTA/ACSM Land Title Surveys in all material respects and shall be
sufficient and satisfactory to the title company so as to enable the title
company to issue coverage over all general survey exceptions and to issue all
endorsements reasonably requested by the Collateral Agent. All such Surveys
shall be dated (or redated) not earlier than six months prior to the date of
delivery thereof;

(j) evidence of the insurance required by the terms of this Agreement and the
Mortgages;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Collateral Audit” shall mean a collateral examination of the accounts
receivable, accounts payable, books and records and the accounting systems,
policies and procedures of the Borrower and its Subsidiaries from a third-party
consultant reasonably satisfactory to the Revolving Facilities Agents and the
Borrower, the results of which shall be in a form and prepared on a basis
reasonably satisfactory to the Revolving Facilities Agents.

 

12



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) as the context may require, with respect to any
(i) Current Asset Revolving Facility Lender, such Lender’s Current Asset
Revolving Facility Commitment (including any Incremental Revolving Facility
Commitment), (ii) Fixed Asset Revolving Facility Lender, such Lender’s Fixed
Asset Revolving Facility Commitment and (iii) Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment);
and (b) with respect to any (i) Swingline Lender, its Swingline Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with the Transactions, excess pension charges, acquisition
integration costs, facilities opening costs, and any fees, expenses, charges or
change in control payments related to the Transactions (including any
transition-related expenses incurred before, on or after the Closing Date), in
each case, shall be excluded,

 

13



--------------------------------------------------------------------------------

(ii) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period and (B) the Net Income for such period shall include any ordinary
course dividend, distribution or other payment in cash received from any person
in excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any acquisition
consummated after the Closing Date or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to Statement of Financial Accounting Standards No. 142 or 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141, shall be excluded,

(ix) any non cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established as a result of the Transactions
within twelve months after the Closing Date and that are so required to be
established in accordance with GAAP, and changes as a result of the adoption or
modification of accounting policies in connection with the Transactions shall be
excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,

 

14



--------------------------------------------------------------------------------

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded; provided that any proceeds of such
reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (xiv), and

(xv) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Suisse” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“CS Securities” shall have the meaning assigned to such term in the introductory
paragraph of this agreement.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Asset Borrowing Base” shall have the meaning assigned to such term in
the definition of “Borrowing Base.”

“Current Asset Obligations” shall mean all amounts owing to any Agent, any
Issuing Bank, or any Current Asset Revolving Facility Lender pursuant to the
terms of this Agreement or any other Current Asset Revolving Facility Loan
Document (other than to the extent arising under or in connection with the Fixed
Asset Revolving Facility).

 

15



--------------------------------------------------------------------------------

“Current Asset Revolving Facility” shall mean the Current Asset Revolving
Facility Commitments and the Current Asset Revolving Facility Loans made
hereunder.

“Current Asset Revolving Facility Administrative Agent” shall mean Credit
Suisse, in its capacity as administrative agent under the Current Asset
Revolving Facility for itself, the Issuing Banks (with respect to Letters of
Credit allocated to the Current Asset Revolving Facility pursuant hereto), the
Swingline Lender and the Current Asset Revolving Facility Lenders, and any duly
appointed successor in that capacity.

“Current Asset Revolving Facility Agents” shall mean the collective reference to
the Current Asset Revolving Facility Administrative Agent and the Current Asset
Revolving Facility Collateral Agent. For the avoidance of doubt, when the
Current Asset Revolving Facility Agents are collectively referred to with
respect to any action or determination hereunder, such action or determination
shall require the affirmative assent of both the Current Asset Revolving
Facility Administrative Agent and the Current Asset Revolving Facility
Collateral Agent.

“Current Asset Revolving Facility Availability” shall mean the amount of
additional amounts which the Borrower is entitled to borrow from time to time as
Current Asset Revolving Facility Loans, such amount being the lesser of (a) the
total Current Asset Revolving Facility Commitments minus the aggregate Current
Asset Revolving Facility Credit Exposure at such time and (b) the Current Asset
Borrowing Base at such time (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.04) minus the aggregate Current Asset Revolving Facility Credit
Exposure at such time.

“Current Asset Revolving Facility Collateral Agent” shall mean GECC, in its
capacity as collateral agent under the Current Asset Revolving Facility for
itself, the Issuing Banks, the Current Asset Revolving Facility Lenders, the
Swingline Lender and the other Current Asset Secured Parties, and any duly
appointed successor in that capacity.

“Current Asset Revolving Facility Collateral Agreement” shall mean the Guarantee
and Collateral Agreement, as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit G-1, among Holdings, the Borrower, each
Subsidiary Loan Party, the Current Asset Revolving Facility Administrative Agent
and the Current Asset Revolving Facility Collateral Agent.

“Current Asset Revolving Facility Commitment” shall mean, with respect to each
Current Asset Revolving Facility Lender, the commitment of such Lender to make
Current Revolving Facility Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate principal amount of such Lender’s
Current Asset Revolving Facility Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) reduced or
increased from time to time pursuant to assignments by or to such Current Asset
Revolving Facility Lender under Section 9.04 and (c) increased as provided under

 

16



--------------------------------------------------------------------------------

Section 2.21. The initial amount of each Current Asset Revolving Facility
Lender’s Current Asset Revolving Facility Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Current Asset Revolving
Facility Commitment (or Incremental Facility Commitment), as applicable. The
initial aggregate amount of the Current Asset Revolving Facility Lenders’
Current Asset Revolving Facility Commitments (prior to any Incremental Revolving
Facility Commitments) is $195.0 million (such amount to increase by $5.0 million
on each Reallocation Date in accordance with Section 2.01(e)).

“Current Asset Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate principal amount of the Current Asset Revolving
Facility Loans outstanding at such time, (b) the Swingline Exposure at such time
and (c) any Revolving L/C Exposure allocated to the Current Asset Revolving
Facility at such time. The Current Asset Revolving Facility Credit Exposure of
any Current Asset Revolving Facility Lender at any time shall be the product of
(x) such Lender’s Current Asset Revolving Facility Percentage and (y) the
aggregate Current Asset Revolving Facility Credit Exposure of all Current Asset
Revolving Facility Lenders, collectively, at such time.

“Current Asset Revolving Facility Lender” shall mean each Lender (including an
Incremental Revolving Facility Lender) with a Current Asset Revolving Facility
Commitment or outstanding Current Asset Revolving Facility Credit Exposure.

“Current Asset Revolving Facility Loan” shall mean a Current Asset Revolving
Facility Loan by the Current Asset Revolving Facility Lenders to the Borrower
pursuant to Section 2.01.

“Current Asset Revolving Facility Loan Documents” shall mean this Agreement, the
Letters of Credit (to the extent allocated to the Current Asset Revolving
Facility pursuant hereto), the Current Asset Revolving Facility Security
Documents, the Intercreditor Agreement, any Note issued under Section 2.09(e) in
respect of any Current Asset Revolving Facility Loan, and solely for the
purposes of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Current Asset Revolving Facility Mortgages” shall mean, collectively, the
second-lien mortgages, trust deeds, deeds of trust, deeds to secure debt,
assignments of leases and rents, and other security documents delivered with
respect to Mortgaged Properties, each substantially in the form of Exhibit F-1
(with such changes as are reasonably consented to by the Current Asset Revolving
Facility Administrative Agent to account for local law matters), as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Current Asset Revolving Facility Percentage” shall mean, with respect to any
Current Asset Revolving Facility Lender, the percentage of the total Current
Asset Revolving Facility Commitments represented by such Lender’s Current Asset
Revolving Facility Commitment. If the Current Asset Revolving Facility
Commitments have terminated or expired, the Current Asset Revolving Facility
Percentages shall be determined based upon the Current Asset Revolving Facility
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

 

17



--------------------------------------------------------------------------------

“Current Asset Revolving Facility Priority Collateral” shall mean the “Current
Asset Revolving Facility Priority Collateral” as defined in the Intercreditor
Agreement.

“Current Asset Revolving Facility Security Documents” shall mean the Current
Asset Revolving Facility Collateral Agreement, any related Foreign Pledge
Agreements or Mortgages and each of the security agreements and other
instruments and documents executed and delivered by any Loan Party to the
Current Asset Revolving Facility Collateral Agent pursuant to any of the
foregoing or pursuant to Section 5.10.

“Current Asset Secured Parties” shall mean the “Secured Parties” as defined in
the Current Asset Revolving Facility Collateral Agreement.

“Current Asset Tranche” shall have the meaning assigned to such term under the
definition of “Tranche”.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Maturity Date and (y) the date on which the Loans and all other Obligations that
are accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible

 

18



--------------------------------------------------------------------------------

or exchangeable or are so redeemable at the option of the holder thereof prior
to such date shall be deemed to be Disqualified Stock; provided further,
however, that if such Equity Interests are issued to any employee or to any plan
for the benefit of employees of the Borrower or the Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Stock solely because they may be required to be repurchased by the Borrower in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability; provided further, however,
that any class of Equity Interests of such person that by its terms provides
that obligations thereunder will (or upon commercially reasonable terms may) be
satisfied by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a subsidiary listed on Schedule 1.01B.

“Dominion Account” shall have the meaning assigned to such term in Section 5.11.

“Early Maturity Notes” shall mean the (i) Existing Senior Notes, (ii) Existing
Subordinated Notes, and (iii) New Senior Notes.

“Early Maturity Test Date” shall mean each date that is 91 days prior to the
final maturity of any of the Early Maturity Notes.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of

 

19



--------------------------------------------------------------------------------

preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of the Borrower and the Subsidiaries for
such period (net of interest income of the Borrower and its Subsidiaries for
such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the New
Senior Notes and the Obligations and any amendment or other modification of the
Obligations or other Indebtedness, and (y) any “additional interest” with
respect to the New Senior Notes,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, facility
consolidations, retention, severance, systems establishment costs and excess
pension charges); provided, that with respect to each business optimization
expense or other restructuring charge or reserve, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such expense, charge or reserve, and

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended September 30, 2007 shall be deemed to be $18.905 million, EBITDA
for the fiscal quarter ended June 30, 2007 shall be deemed to be $20.976
million, EBITDA for the fiscal quarter ended March 31, 2007, EBITDA shall be
deemed to be $12.899 million and EBITDA for the fiscal quarter ended
December 31, 2006 shall be deemed to be $15.066 million.

 

20



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean all Accounts of the Loan Parties reflected in the
most recent Borrowing Base Certificate, except any Account with respect to which
any of the exclusionary criteria set forth below applies (unless the Current
Asset Revolving Facility Agents in their sole discretion elect to include such
Account). No Account shall be an Eligible Account if:

(i) it arises out of a sale made or services rendered by the applicable Loan
Party to a direct or indirect parent or Subsidiary of such Loan Party or, if not
on arm’s length terms, any other Affiliate of such Loan Party or to a person
controlled by an Affiliate of such Loan Party; or

(ii) it remains unpaid more than 60 days after the original due date shown on
the invoice or more than 120 days after the original invoice date; or

(iii) the total unpaid Accounts of the Account Debtor to the Loan Parties exceed
50% of the respective net amount of all Eligible Accounts owned by the Loan
Parties but only to the extent of such excess; or

(iv) any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or

(v) the Account Debtor is also a creditor or supplier of the owner of such
Account, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to the owner of such Account, or the
Account otherwise is or may become subject to right of setoff by the Account
Debtor; provided, that any such Account shall be ineligible under this clause
only to the extent of such contract, dispute, claim, setoff or similar right; or

(vi) (A) the Account Debtor has commenced a voluntary case under the U.S.
federal bankruptcy laws or has taken any action, legal proceeding or other step
in relation to its winding-up, dissolution, administration or reorganization
(B) made an assignment, composition or arrangement for the benefit of creditors,
or a decree or order for relief (including by way of suspension of payments,
moratorium of indebtedness and/or suspension of rights of enforcement) has been
entered by a court having jurisdiction in the premises in respect of the Account
Debtor in an involuntary case under the federal bankruptcy laws (or any other
applicable insolvency laws in any jurisdiction) as now constituted or hereafter
amended, or any other petition or other application for relief under the U.S.
federal bankruptcy laws (or any other applicable insolvency laws in any
jurisdiction), as now constituted or hereafter amended, has been filed against
or by the Account Debtor or (C) if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator, custodian, administrator receiver or manager, administrative
receiver, interim receiver, sheriff, monitor, sequestrator or similar officer or
fiduciary to be appointed for it or for all or a significant portion of its
assets or affairs; provided, that the Current Asset Revolving Facility Agents
may, in their sole discretion, include Accounts from Account Debtors subject to
such proceedings if and to the extent that such Accounts are fully covered by

 

21



--------------------------------------------------------------------------------

credit insurance, letters of credit or other sufficient third-party credit
support, or are otherwise deemed by the Current Asset Revolving Facility Agents
not to pose an unreasonable risk of non-collectibility; or

(vii) it arises from a sale made or services rendered to an Account Debtor that
is headquartered or organized outside the United States (which throughout this
Agreement, for purposes of determining the Borrowing Base, shall include Puerto
Rico) or Canada which (along with other similar Accounts) exceeds $5.0 million
in the aggregate for all such Account Debtors, unless backed by a letter of
credit, credit insurance, guaranty, acceptance or similar terms acceptable to
the Current Asset Revolving Facility Agents in their sole discretion (it being
understood that if any Account Debtor which is organized or headquartered in the
United Kingdom, Austria, Belgium, Denmark, Finland, France, Germany, Greece,
Holland, Ireland, Italy, Luxembourg, Norway, Portugal, Spain, Sweden, or
Switzerland has significant assets or operations in the United States (as
reasonably determined by the Current Asset Revolving Facility Agents, it being
agreed that the existing Account Debtors of the Loan Parties as of the Closing
Date set forth on Schedule 1.01D are deemed to meet such requirements), whether
through a subsidiary or otherwise, such Account Debtor shall be deemed to be
headquartered or organized in the United States); or

(viii) (1) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) it is subject to a reserve established by the
applicable Loan Party for potential returns or refunds, to the extent of such
reserve; or

(ix) it is reissued in respect of partial payment, including, without
limitation, debit memos and charge backs (it being understood that this
paragraph (ix) shall only apply with respect to, and to the extent of, such
partial payment); or

(x) with respect to which an invoice has not been sent to the applicable Account
Debtor; or

(xi) it is payable in any currency other than in Dollars or an Canadian Dollars;
or

(xii) to the extent constituting the obligation of an Account Debtor in respect
of interest, service or similar charges or fees; or

(xiii) the Account Debtor is the United States of America or Canada, unless the
applicable Loan Party assigns its right to payment of such Account to the
Current Asset Revolving Facility Collateral Agent, in a manner satisfactory to
the Current Asset Revolving Facility Administrative Agent, in its Reasonable
Credit Judgment, so as to comply with the Assignment of Claims Act of 1940 (31
U.S.C. §3727, 41 U.S.C. §15 et seq., as amended, or the Financial Administration
Act (Canada), as the case may be; or

(xiv) it is not at all times subject to the Current Asset Revolving Facility
Collateral Agent’s duly perfected, first-priority security interest or is
subject to a Lien that is not a Permitted Encumbrance; or

 

22



--------------------------------------------------------------------------------

(xv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Loan Party and accepted by the Account
Debtor or the Account otherwise does not represent a final sale by the Borrower
or the applicable Subsidiary in the ordinary course of business; or

(xvi) the Account is evidenced by chattel paper, note payable or an instrument
of any kind, or has been reduced to judgment; or

(xvii) the applicable Loan Party or a Subsidiary of the applicable Loan Party
has made any agreement with the Account Debtor for any extension, compromise,
settlement or modification of the Account or deduction therefrom, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment and which discounts or allowances are reflected in the
calculation of the face value of each invoice related to such Account; or

(xviii) the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States); or

(xx) 50.0% or more of all Accounts owing from the Account Debtor or its
Affiliates are not Eligible Accounts hereunder by reason of applicability of
clause (ii) above.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Current Asset Borrowing
Base; provided, however, that if any Account ceases to be an Eligible Account
because of the adjustment of or imposition of new exclusionary criteria pursuant
to the succeeding paragraph, the Current Asset Revolving Facility Agents will
not require exclusion of such Account from the Current Asset Borrowing Base
until five (5) days following the date on which the Current Asset Revolving
Facility Agents give notice to the Borrower of such ineligibility.

The Current Asset Revolving Facility Agents reserve the right, at any time and
from time to time after the Closing Date, to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by the Current Asset Revolving Facility Agents,
after the Closing Date), subject to the approval of Super Majority Lenders in
the case of adjustments or new criteria which have the effect of making more
credit available than would have been available based upon the criteria in
effect on the Closing Date. The Current Asset Revolving Facility Agents
acknowledge that as of the Closing Date they do not know of any circumstance or
condition with respect to the Accounts that would require the adjustment or
imposition of any of the exclusionary criteria set forth above.

“Eligible Inventory” shall mean all Inventory of the Loan Parties reflected in
the most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies (unless the
Current Asset Revolving Facility Agents in their sole discretion elect to
include such Inventory). No Inventory shall be Eligible Inventory if:

(i) it is not raw materials or finished goods; or

 

23



--------------------------------------------------------------------------------

(ii) it is not in good, useable and saleable condition; or

(iii) it is slow-moving, obsolete, defective or unmerchantable; or

(iv) it is not of a type held for sale by the applicable Loan Party in the
ordinary course of business; or

(v) it is held on consignment; or

(vi) it is manufactured, assembled or otherwise produced in violation of the
Fair Labor Standards Act where applicable and subject to the “hot goods”
provisions contained in Title 25 U.S.C. 215(a)(i); or

(vii) that is not covered by casualty insurance reasonably acceptable to the
Current Asset Revolving Facility Agents; or

(viii) it consists of goods that have been returned by the buyer; or

(ix) it has been shipped to a customer (even if on a consignment or “sale or
return” basis); or

(x) it is represented by a negotiable document of title; or

(xi) it does not meet in all material respects all standards imposed by any
Governmental Authority; or

(xii) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(xiii) it is not at all times subject to the Current Asset Revolving Facility
Collateral Agent’s duly perfected, first-priority security interest or is
subject to a Lien that is not a Permitted Encumbrance; or

(xiv) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Inventory situated at a
location not owned by a Loan Party will be Eligible Inventory if the Current
Asset Revolving Facility Collateral Agent has received a Collateral Access
Agreement with respect to such location (and, if no such Collateral Access
Agreement has been received with respect to such location, such Inventory will
nevertheless be Eligible Inventory but the Current Asset Revolving Facility
Agents may impose Rent Reserves); or

(xv) it is located outside of the United States of America or Canada; provided,
that the Current Asset Revolving Facility Agents may in their sole discretion
include as

 

24



--------------------------------------------------------------------------------

Eligible Inventory any Inventory which is in transit outside the United States
of America or Canada being transported to a customer of a Loan Party in the
ordinary course of such Loan Parties’ business; or

(xvi) such Inventory constitutes operating supplies, packaging or shipping
materials, cartons, repair parts, labels or miscellaneous spare parts or other
such materials not considered for sale in the ordinary course of business; or

(xvii) such Inventory is subject to the intellectual property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Current Asset Revolving Facility Agents determine, in their Reasonable Credit
Judgment, that upon an Event of Default such Inventory could be liquidated
without assistance or interference from, or the payment of money to, such third
party.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Current Asset Borrowing
Base; provided, however, that if any Inventory ceases to be Eligible Inventory
because of the adjustment of or imposition of new exclusionary criteria pursuant
to the succeeding paragraph, the Current Asset Revolving Facility Agents will
not require exclusion of such Inventory from the Borrowing Base until five
(5) days following the date on which the Current Asset Revolving Facility Agents
give notice to the Borrower of such ineligibility.

The Current Asset Revolving Facility Agents reserve the right, at any time and
from time to time after the Closing Date, to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by the Current Asset Revolving Facility Agents,
after the Closing Date), subject to the approval of the Super-Majority Lenders
in the case of adjustments or new criteria which have the effect of making more
credit available than would be available based upon the criteria in effect on
the Closing Date. The Current Asset Revolving Facility Agents acknowledge that
as of the Closing Date they do not know of any circumstance or condition with
respect to the Inventory that would require the adjustment or imposition of any
of the exclusionary criteria set forth above.

“Eligible Machinery and Equipment” shall mean all Equipment of the Loan Parties
reflected in the most recent Borrowing Base Certificate, except any Equipment
with respect to which any of the exclusionary criteria set forth below applies
(unless the Fixed Asset Revolving Facility Agents in their sole discretion elect
to include such Equipment). No Equipment shall be Eligible Machinery and
Equipment if:

(i) the Borrower or a Loan Party does not have good, valid and marketable title
thereto; or

(ii) it is not located in the United States or Canada; or

(iii) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Equipment situated at a
location not owned by a Loan Party will be Eligible Machinery and Equipment if
the Fixed Asset Revolving Facility Collateral Agent has received a Collateral
Access Agreement with

 

25



--------------------------------------------------------------------------------

respect to such location (and, if no such Collateral Access Agreement has been
received with respect to such location, such Equipment will nevertheless be
Eligible Machinery and Equipment but the Fixed Asset Revolving Facility Agents
may impose Rent Reserves with respect to such location); or

(iv) it is not at all times subject to the Fixed Asset Revolving Facility
Collateral Agent’s duly perfected first-priority security interest or is subject
to a Lien that is not a Permitted Encumbrance; or

(v) it is obsolete, unmerchantable or is not in good working condition; or

(vi) it is damaged or defective and is not repairable; or

(vii) it is located at an outside repair facility (unless payables in respect
thereof are reserved); or

(viii) it is not serviced or maintained in accordance with industry standards;
or

(ix) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(x) it does not meet in all material respects all standards imposed by any
applicable Governmental Authority; or

(xi) it is not used or held for sale in the ordinary course of the applicable
Loan Party’s business; or

(xii) it is not covered by casualty insurance reasonably acceptable to the Fixed
Asset Revolving Facilities Agents.

If any Equipment at any time ceases to be Eligible Machinery and Equipment, such
Equipment shall promptly be excluded from the calculation of the Fixed Asset
Borrowing Base; provided, however, that if any Equipment ceases to be Eligible
Machinery and Equipment because of the adjustment of or imposition of new
exclusionary criteria pursuant to the succeeding paragraph, the Fixed Asset
Revolving Facility Agents will not require exclusion of such Equipment from the
Fixed Asset Borrowing Base until five (5) days following the date on which the
Fixed Asset Revolving Facility Agents give notice to the Borrower of such
ineligibility.

The Fixed Asset Revolving Facility Agents reserve the right, at any time and
from time to time after the Closing Date, to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by the Fixed Asset Revolving Facility Agents,
after the Closing Date), subject to the approval of the Super-Majority Lenders
in the case of adjustments or new criteria which have the effect of making more
credit available than would be available based upon the criteria in effect on
the Closing Date. The Fixed Asset Revolving Facility Agents acknowledge that as
of the Closing Date they do not know of any circumstance or condition with
respect to the Equipment that would require the adjustment or imposition of any
of the exclusionary criteria set forth above.

 

26



--------------------------------------------------------------------------------

“Eligible Real Property” shall mean real estate (fee simple title) from time to
time owned by a Loan Party, as to which:

(i) environmental audits in form and substance reasonably acceptable to the
Fixed Asset Revolving Facility Administrative Agent have been received by the
Fixed Asset Revolving Facility Agents,

(ii) the Fixed Asset Revolving Facility Collateral Agent holds a perfected
first-priority Lien pursuant to a Mortgage or (with respect to any such property
acquired (or subjected to a Lien to secure the Obligations) after the Closing
Date) an Additional Mortgage, in each case subject only to Liens permitted
pursuant to Sections 6.02 (b), (d), (e), (h), (k), (l) and (m);

(iii) the Fixed Asset Revolving Facility Agents have received a Survey, a title
insurance policy and all other documentation required pursuant to the Collateral
and Guarantee Requirement and/or Section 5.10(c), as applicable;

(iv) no condemnation or taking by eminent domain shall have occurred nor shall
any notice of any pending or threatened condemnation or eminent domain
proceeding against the relevant premises has been delivered to the owner or
lessee thereof that would materially adversely affect the use, operation or
value of such premises; and

(v) the fair market value in respect of which is reflected in an appraisal
delivered to the Fixed Asset Revolving Facility Agents and performed by an
Acceptable Appraiser.

“Eligible Truck and Trailer Fleet” shall mean all Transportation Equipment of
the Loan Parties reflected in the most recent Borrowing Base Certificate and
that is revenue earning equipment, or is classified as “revenue earning
equipment” or “held for sale” in the consolidated financial statements of
Holdings and its Subsidiaries, except any Transportation Equipment with respect
to which any of the exclusionary criteria set forth below applies (unless the
Current Asset Revolving Facility Agents in their sole discretion elect to
include such Transportation Equipment). No Transportation Equipment shall be
Eligible Truck and Trailer Fleet if:

(i) the Borrower or a Loan Party does not have good, valid and marketable title
thereto; or

(ii) it is not at all times subject to the Current Asset Revolving Facility
Collateral Agent’s duly perfected, first-priority security interest or is
subject to a Lien that is not a Permitted Encumbrance; or

(iii) it is located outside the United States or Canada, unless such
Transportation Equipment is in transit in Mexico for fewer than ten consecutive
days; provided, that the Current Asset Revolving Facility Agents may in their
sole discretion

 

27



--------------------------------------------------------------------------------

include as Eligible Truck and Trailer Fleet any Transportation Equipment which
is in transit outside the United States, Canada or Mexico transporting goods to
or from a customer of a Loan Party in the ordinary course of such Loan Parties’
business; or

(iv) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Transportation Equipment
situated at a location not owned by a Loan Party will be Eligible Truck and
Trailer Fleet if the Current Asset Revolving Facility Collateral Agent has
received a Collateral Access Agreement with respect to such location (and, if no
such Collateral Access Agreement has been received with respect to such
location, such Inventory will nevertheless be Eligible Inventory but the Current
Asset Revolving Facility Agents may impose Rent Reserves); or

(v) such Transportation Equipment is represented by a certificate of title,
unless (1) the applicable Loan Party shall have delivered the certificate of
title for such Transportation Equipment to the Current Asset Revolving Facility
Collateral Agent (or its sub-agent), (2) the certificate of title for such
Transportation Equipment shall be at all times registered with the applicable
Governmental Authority showing “General Electric Capital Corporation, as Current
Asset Revolving Facility Collateral Agent” and “General Electric Capital
Corporation, as Fixed Asset Revolving Facility Collateral Agent” as the sole
lienholders thereon in the manner prescribed in the applicable jurisdiction, and
the Current Asset Revolving Facility Collateral Agent shall have received
evidence thereof reasonably satisfactory to it, (3) if necessary to perfect in
any jurisdiction, the Liens referred to in preceding clause (2) shall be
identified on a notice of lien or other filing made in the appropriate filing
office in the applicable jurisdiction and (4) all applicable fees in connection
with the activities described in preceding subclauses (1), (2) and (3) shall
have been paid by the Loan Parties, such that as a result of the actions
described in preceding subclauses (1), (2), (3) and/or (4), such Transportation
Equipment is subject to a duly perfected, first-priority security interest in
favor of the Current Asset Revolving Facility Collateral Agent; provided that
with respect to Transportation Equipment titled in Illinois and owned by the
Loan Parties as of the Closing Date, if the Loan Parties have delivered a duly
completed application to the applicable Governmental Authority to complete the
actions specified in the preceding subclause (2) and paid all applicable fees in
connection therewith prior to the Fleet Filing Date, the preceding subclauses
(2) and (4) shall not be applicable until such time as the certificates of title
resulting from such application are received by the Current Asset Revolving
Facility Collateral Agent (or its sub-agent); or

(vi) it is obsolete, unmerchantable or is not in good working condition; or

(vii) it is damaged or defective and is not repairable (unless the Current Asset
Revolving Facility Agents in their sole discretion elect to include such
Transportation Equipment); or

(viii) it is not serviced or maintained in accordance with industry standards;
or

 

28



--------------------------------------------------------------------------------

(ix) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(x) it does not meet in all material respects all standards set by any
applicable Governmental Authority; or

(xi) it is not either used or held for sale in the ordinary course of the
applicable Loan Party’s business; or

(xii) it is not covered by casualty insurance reasonably acceptable to the
Current Asset Revolving Facilities Agents.

If any Transportation Equipment at any time ceases to be Eligible Truck and
Trailer Fleet, such Transportation Equipment shall promptly be excluded from the
calculation of the Borrowing Base; provided, however, that if any Transportation
Equipment ceases to be Eligible Truck and Trailer Fleet because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Current Asset Revolving Facility Agents will not
require exclusion of such Transportation Equipment from the Borrowing Base until
five (5) days following the date on which the Current Asset Revolving Facility
Agents give notice to the Borrower of such ineligibility.

The Current Asset Revolving Facility Agents reserve the right, at any time and
from time to time after the Closing Date, to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by the Current Asset Revolving Facility Agents,
after the Closing Date), subject to the approval of Super-Majority Lenders in
the case of adjustments or new criteria which have the effect of making more
credit available than would have been available based upon the criteria in
effect on the Closing Date. The Current Asset Revolving Facility Agents
acknowledge that as of the Closing Date they do not know of any circumstance or
condition with respect to the Transportation Equipment that would require the
adjustment or imposition of any of the exclusionary criteria set forth above.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equipment” shall mean all machinery, apparatus, equipment, fittings, furniture,
fixtures, motor vehicles, (excluding Transportation Equipment) and other fixed
assets owned by any Loan Party and used or held for sale by such Loan Party on
the ordinary course of its business, whether now owned or hereafter acquired by
a Loan Party and wherever located, and all parts, accessories and special tools
and all increases and accessions thereto and substitutions and replacements
therefore.

 

29



--------------------------------------------------------------------------------

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or Section 4001 of
ERISA, or, solely for purposes of Section 302 of ERISA and Section 412, 4971 and
4977 of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, or the institution of proceedings to terminate any Plan;
(f) the withdrawal or partial withdrawal of Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate from any Plan or Multiemployer Plan; (g) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA (or, after the effectiveness of Title II of the Pension Act, that it is
in endangered or critical status, within the meaning of Section 305 of ERISA);
(h) the conditions for imposition of a lien under Section 302(f) of ERISA shall
have been met with respect to any Plan; or (i) on and after the effectiveness of
Title I of the Pension Act, a determination that any Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (j) the adoption of an amendment to a Plan
requiring the provision of security to such

 

30



--------------------------------------------------------------------------------

Plan pursuant to Section 307 of ERISA or Section 436(f) of the Code; or
(k) Holdings, the Borrower or any Subsidiary shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Prepayment Amount” shall have the meaning assigned to such term in
Section 2.11(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the any Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any withholding tax (including any backup withholding tax)
imposed by the United States (or the jurisdiction under the laws of which such
Lender is organized or in which its principal office is located or in which its
applicable lending office is located or any other jurisdiction as a result of
such Lender engaging in a trade or business in such jurisdiction for tax
purposes) that (x) is in effect and would apply to amounts payable hereunder to
such Lender at the time such Lender becomes a party to such Loan to the Borrower
(or designates a new lending office) except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding tax pursuant to Section 2.17(a) or Section 2.17(c) or
(y) is attributable to such Lender’s failure to comply with Section 2.17(e) or
Section 2.17(f) with respect to such Loan and (d) any taxes that are imposed as
a result of any event occurring after the Lender becomes a Lender (other than a
Change in Law).

“Existing Credit Facility Agreements” shall mean (i) the Credit Agreement, dated
as of November 13, 2003 (as amended, amended and restated, supplemented or
otherwise

 

31



--------------------------------------------------------------------------------

modified through the date hereof), among Holdings, the Borrower, the lenders
party thereto and Credit Suisse, as administrative agent and (ii) (x) the Credit
Agreement, dated as of October 31, 2006 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof), between Boasso
America Corporation and JP Morgan Chase Bank, N.A. and (y) the Business Purpose
Promissory Notes, dated October 10, 2006 and August 8, 2006, issued by Boasso
America Corporation to Chase Equipment Leasing, Inc.

“Existing Current Asset Revolving Facility Lender” shall have the meaning
assigned to such term in Section 2.01(e)(i)(C).

“Existing Letters of Credit” shall mean those Standby Letters of Credit or Trade
Letters of Credit issued and outstanding as of the date hereof, as set forth on
Schedule 1.01E.

“Existing Note Documents” shall mean the Existing Senior Notes, the Existing
Senior Notes Indenture, the Existing Subordinated Notes and the Existing
Subordinated Notes Indenture.

“Existing Senior Notes” shall mean the outstanding Senior Floating Rate Notes
due 2012 of the Note Co-Issuers.

“Existing Senior Notes Indenture” shall mean the Indenture dated as of
January 28, 2005 under which the Existing Senior Notes were issued, among the
Note Co-Issuers and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Existing Subordinated Notes” shall mean the outstanding 9% Senior Subordinated
Notes due 2010 of the Note Co-Issuers.

“Existing Subordinated Notes Indenture” shall mean the Indenture dated as of
November 13, 2003 under which the Existing Subordinated Notes were issued, among
the Note Co-Issuers and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Credit
Suisse on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean that certain Fee Letter dated November 16, 2007 by and
among Holdings, the Borrower, Credit Suisse, CS Securities and GECC.

 

32



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and Collateral Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“Fixed Asset Borrowing Base” shall have the meaning assigned to such term in the
definition of “Borrowing Base.”

“Fixed Asset Obligations” shall mean all amounts owing to any Agent, any Issuing
Bank, or any Fixed Asset Revolving Facility Lender pursuant to the terms of this
Agreement or any other Fixed Asset Revolving Facility Loan Document (other than
to the extent arising under or in connection with the Current Asset Revolving
Facility).

“Fixed Asset Revolving Facility” shall mean the Fixed Asset Revolving Facility
Commitments and the Fixed Asset Revolving Facility Loans made hereunder.

“Fixed Asset Revolving Facility Administrative Agent” shall mean Credit Suisse,
in its capacity as administrative agent under the Fixed Asset Revolving Facility
for itself, the Issuing Banks (with respect to Letters of Credit allocated to
the Fixed Asset Revolving Facility pursuant hereto) and the Fixed Asset
Revolving Facility Lenders, and any duly appointed successor in that capacity.

“Fixed Asset Revolving Facility Agents” shall mean the collective reference to
the Fixed Asset Revolving Facility Administrative Agent and the Fixed Asset
Revolving Facility Collateral Agent. For the avoidance of doubt, when the Fixed
Asset Revolving Facility Agents are collectively referred to with respect to any
action or determination hereunder, such action or determination shall require
the affirmative assent of both the Fixed Asset Revolving Facility Administrative
Agent and the Fixed Asset Revolving Facility Collateral Agent.

“Fixed Asset Revolving Facility Availability” shall mean the amount of
additional amounts which the Borrower is entitled to borrow from time to time as
Fixed Asset Revolving Facility Loans, such amount being the lesser of (a) the
total Fixed Asset Revolving Facility Commitments minus the aggregate Fixed Asset
Revolving Facility Credit Exposure at such time and (b) the Fixed Asset
Borrowing Base at such time (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.04) minus the aggregate Fixed Asset Revolving Facility Credit Exposure
at such time;

“Fixed Asset Revolving Facility Collateral Agent” shall mean GECC, in its
capacity as collateral agent under the Fixed Asset Revolving Facility for
itself, the Issuing Banks, the Fixed Asset Revolving Facility Lenders and the
other Fixed Asset Secured Parties, and any duly appointed successor in that
capacity.

“Fixed Asset Revolving Facility Collateral Agreement” shall mean the Guarantee
and Collateral Agreement, as amended, amended and restated, supplemented or
otherwise

 

33



--------------------------------------------------------------------------------

modified from time to time, in the form of Exhibit G-2, among Holdings, the
Borrower, each Subsidiary Loan Party, the Fixed Asset Revolving Facility
Administrative Agent and the Fixed Asset Revolving Facility Collateral Agent.

“Fixed Asset Revolving Facility Commitment” shall mean, with respect to each
Fixed Asset Revolving Facility Lender, the commitment of such Lender to make
Fixed Asset Revolving Facility Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate principal amount of such Lender’s
Fixed Asset Revolving Facility Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial amount of each Fixed Asset Revolving Facility Lender’s
Fixed Asset Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Fixed Asset Revolving Facility Commitment, as applicable. The initial
aggregate amount of the Fixed Asset Revolving Facility Lenders’ Fixed Asset
Revolving Facility Commitments is $30.0 million (such amount to permanently
decrease by $5.0 million on each Reallocation Date pursuant to Section 2.01(e)).

“Fixed Asset Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate principal amount of the Fixed Asset Revolving Facility
Loans outstanding at such time and (b) any Revolving L/C Exposure allocated to
the Fixed Asset Revolving Facility at such time. The Fixed Asset Revolving
Facility Credit Exposure of any Fixed Asset Revolving Facility Lender at any
time shall be the product of (x) such Lender’s Fixed Asset Revolving Facility
Percentage and (y) the aggregate Fixed Asset Revolving Facility Credit Exposure
of all Fixed Asset Revolving Facility Lenders, collectively, at such time.

“Fixed Asset Revolving Facility Lender” shall mean each Lender with a Fixed
Asset Revolving Facility Commitment or outstanding Fixed Asset Revolving
Facility Credit Exposure.

“Fixed Asset Revolving Facility Loan” shall mean a Fixed Asset Revolving
Facility Loan by the Fixed Asset Revolving Facility Lenders to the Borrower
pursuant to Section 2.01.

“Fixed Asset Revolving Facility Loan Documents” shall mean this Agreement, the
Fixed Asset Revolving Facility Security Documents, the Letters of Credit (to the
extent allocated to the Fixed Asset Revolving Facility pursuant hereto), the
Intercreditor Agreement, any Note issued under Section 2.09(e) in respect of any
Fixed Asset Revolving Facility Loan, and solely for the purposes of Sections
4.02 and 7.01 hereof, the Fee Letter.

“Fixed Asset Revolving Facility Mortgages” shall mean, collectively, the
first-lien mortgages, trust deeds, deeds of trust, deeds to secure debt,
assignments of leases and rents, and other security documents delivered with
respect to Mortgaged Properties, each substantially in the form of Exhibit F-2
(with such changes as are reasonably consented to by the Fixed Asset Revolving
Facility Administrative Agent to account for local law matters), as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

34



--------------------------------------------------------------------------------

“Fixed Asset Revolving Facility Percentage” shall mean, with respect to any
Fixed Asset Revolving Facility Lender, the percentage of the total Fixed Asset
Revolving Facility Commitments represented by such Lender’s Fixed Asset
Revolving Facility Commitment. If the Fixed Asset Revolving Facility Commitments
have terminated or expired, the Fixed Asset Revolving Facility Percentages shall
be determined based upon the Fixed Asset Revolving Facility Commitments most
recently in effect, giving effect to any assignments pursuant to Section 9.04.

“Fixed Asset Revolving Facility Priority Collateral” shall mean the “Fixed Asset
Priority Collateral” as defined in the Intercreditor Agreement.

“Fixed Asset Revolving Facility Security Documents” shall mean the Fixed Asset
Revolving Facility Collateral Agreement, any related Foreign Pledge Agreements
or Mortgages and each of the security agreements and other instruments and
documents executed and delivered by any Loan Party to the Fixed Asset Revolving
Facility Collateral Agent pursuant to any of the foregoing or pursuant to
Section 5.10.

“Fixed Asset Secured Parties” shall mean the “Secured Parties” as defined in the
Fixed Asset Revolving Facility Collateral Agreement.

“Fixed Asset Tranche” shall have the meaning assigned to such term under the
definition of “Tranche”

“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a) EBITDA for
the most recent period of four consecutive fiscal quarters of the Borrower for
which financial statements are available minus non-financed Capital Expenditures
of the Borrower and its Subsidiaries during such period to (b) the sum of
(i) scheduled principal payments required to be made during such period in
respect of Indebtedness for borrowed money plus (ii) the Cash Interest Expense
for such period plus (iii) Restricted Payments pursuant to Sections 6.06(c),
(e), (h) or (j), in each case to the extent paid by the Borrower in cash.

For purposes of calculating the Fixed Charge Coverage Ratio with respect to Test
Periods that include periods prior to the Closing Date, the components of such
ratio for the Borrower and its Subsidiaries for the following Fiscal Quarters
shall be the amounts set forth below:

 

Fiscal Quarter Ending:

   Non-Financed
Capital Expenditures:     Scheduled
Principal:    Cash Interest
Expense:

September 30, 2007

   $ 2.124 million     $ 0.646 million    $ 7.995 million

June 30, 2007

   $ 3.463 million     $ 0.653 million    $ 7.995 million

March 31, 2007

   $ 1.790 million     $ 0.650 million    $ 7.995 million

December 31, 2006

   $ (0.214 million )   $ 0.602 million    $ 7.995 million

 

35



--------------------------------------------------------------------------------

“Fleet Filing Date” shall mean the date that is 21 days following the Closing
Date.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of a Loan Party.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall mean Apollo Management, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund (together with the
Fund, the “Apollo Sponsors”) and (ii) any person that forms a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision) with any Apollo Sponsor; provided that any Apollo Sponsor
(x) owns a majority of the voting power and (y) controls a majority of the Board
of Directors of Holdings.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“GECC” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to

 

36



--------------------------------------------------------------------------------

purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (iv) entered into
for the purpose of assuring in any other manner the holders of such Indebtedness
or other obligation of the payment thereof or to protect such holders against
loss in respect thereof (in whole or in part), or (v) as an account party in
respect of any letter of credit, bank guarantee or other letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness (or any existing right,
contingent or otherwise, of the holder of Indebtedness to be secured by such a
Lien) of any other person, whether or not such Indebtedness or other obligation
is assumed by the guarantor; provided, however, the term “Guarantee” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or customary and reasonable indemnity obligations in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary as of the Closing Date shall be set
forth in Schedule 1.01F.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

 

37



--------------------------------------------------------------------------------

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $75.0
million over (b) the aggregate amount of all Incremental Revolving Facility
Commitments established prior to such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Revolving Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Current Asset Revolving Facility Commitment provided pursuant to
Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Current Asset
Revolving Facility Commitment or an outstanding Current Asset Revolving Facility
Loan as a result of a Incremental Revolving Facility Commitment.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(g) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit, (h) the principal
component of all obligations of such person in respect of bankers’ acceptances,
(i) all Guarantees by such person of Indebtedness described in clauses (a) to
(h) above and (j) the amount of all obligations of such person with respect to
the redemption, repayment or other repurchase of any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock); provided, that Indebtedness shall not include
(A) trade payables, accrued expenses and intercompany liabilities arising in the
ordinary course of business, (B) prepaid or deferred revenue arising in the
ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset or
(D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

38



--------------------------------------------------------------------------------

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated November, 2007, as modified or supplemented prior to the Closing Date.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
December 18, 2007, by and among the Current Asset Revolving Facility Collateral
Agent, the Fixed Asset Revolving Facility Collateral Agent, Holdings, the
Borrower, and the Subsidiary Loan Parties, as in effect on the Closing Date and
as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and
(c) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and the Subsidiaries with
respect to Swap Agreements, and interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically

 

39



--------------------------------------------------------------------------------

corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 9 or 12
months, if at the time of the relevant Borrowing, all Lenders consent to such
interest periods), as the Borrower may elect, or the date any Eurocurrency
Borrowing is converted to an ABR Borrowing in accordance with Section 2.07 or
repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean the Current Asset Revolving Facility Administrative
Agent, the Fixed Asset Revolving Facility Administrative Agent and each other
Issuing Bank designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lead Arranger” shall mean CS Securities, in its capacity as lead arranger and
bookrunner.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the maker of Swingline Loans.

 

40



--------------------------------------------------------------------------------

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit. Each Existing
Letter of Credit shall be deemed to constitute a Letter of Credit issued
hereunder on the Closing Date for all purposes of the Loan Documents.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $150.0 million (or
the equivalent thereof in an Alternate Currency); provided that with respect to
any issuance of a Letter of Credit, such amount shall be allocated pro rata
between the Revolving Facilities based on the Current Asset Revolving Facility
Availability and the Fixed Asset Revolving Facility Availability at such time.
Notwithstanding the foregoing, in the event all outstanding Fixed Asset
Revolving Facility Loans have been prepaid and all Fixed Asset Revolving
Commitments have been terminated prior to the Maturity Date, all $150.0 million
(or the equivalent thereof in an Alternate Currency) of the Letter of Credit
Sublimit shall be available for the issuance of Letters of Credit under the
Current Asset Revolving Facility.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Credit Suisse and with a term
equivalent to such Interest Period would be offered by Credit Suisse’s London
Branch to major banks in the London interbank Eurocurrency market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title

 

41



--------------------------------------------------------------------------------

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset; provided that
in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.

“Loan Accounts” shall mean the loan accounts established on the books of the
Administrative Agent.

“Loan Documents” shall mean the Current Asset Revolving Facility Loan Documents
and the Fixed Asset Revolving Facility Loan Documents.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Facility Loans and the Swingline Loans, and as
to any Revolving Facility Loan made pursuant to a particular Borrowing, shall
mean the collective reference to the Current Asset Revolving Facility Loan and
Fixed Asset Revolving Facility Loan made pursuant to such Borrowing.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and their
Subsidiaries, as the case may be, on the Closing Date, together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of Holdings, the Borrower
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of Holdings, the Borrower as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Current Asset
Revolving Facility Administrative Agent, the Fixed Asset Revolving Facility
Administrative Agent, the Current Asset Revolving Facility Collateral Agent, the
Fixed Asset Revolving Facility Collateral Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $15.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 

42



--------------------------------------------------------------------------------

“Maturity Date” shall mean June 18, 2013, provided that if on any Early Maturity
Test Date, the aggregate principal amount of Early Maturity Notes or any
Permitted Refinancing Indebtedness in respect of any Early Maturity Notes that
mature within 91 days after such Early Maturity Test Date exceeds $50.0 million,
then the Revolving Facility Loans shall mature on such Early Maturity Test Date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01C and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean the collective reference to the Current Asset Revolving
Facility Mortgages and the Fixed Asset Revolving Facility Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, with respect to any Eligible
Machinery and Equipment or Eligible Truck and Trailer Fleet, as applicable,
(i) for any period from (x) the date of delivery of the first Borrowing Base
Certificate required hereunder following the most recent appraisal required
pursuant to Section 5.07(b) through (y) the date of the next Borrowing Base
Certificate required to be so delivered, the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
of such Eligible Machinery and Equipment or Eligible Truck and Trailer Fleet, as
applicable, that is estimated to be recoverable in an orderly liquidation of
such Eligible Machinery and Equipment or Eligible Truck and Trailer Fleet, as
applicable and (ii) otherwise, the current net book value (excluding, for the
avoidance of doubt, the net book value of any Eligible Machinery and Equipment
or Eligible Truck and Trailer Fleet no longer owned by the Loan Parties as of
the relevant time of determination) of such Eligible Machinery and Equipment or
Eligible Truck and Trailer Fleet, as applicable, multiplied by a percentage
equal to (x) the Net Orderly Liquidation Value of Eligible Machinery and
Equipment or Eligible Truck and Trailer Fleet, as applicable, as of the most
recent appraisal date divided by (y) the net book value (excluding, for the
avoidance of doubt,

 

43



--------------------------------------------------------------------------------

the net book value of any Eligible Machinery and Equipment or Eligible Truck and
Trailer Fleet no longer owned by the Loan Parties as of the time of the relevant
appraisal) of Eligible Machinery and Equipment or Eligible Truck and Trailer
Fleet, as applicable, as of the most recent appraisal date.

“New Current Asset Revolving Facility Commitment” shall have the meaning
assigned to such term in Section 2.01(e)(i)(B).

“New Current Asset Revolving Facility Commitment Lender” shall have the meaning
assigned to such term in Section 2.01(e)(i)(A).

“New Senior Note Documents” shall mean the New Senior Notes and the New Senior
Notes Indenture.

“New Senior Notes” shall mean the Note Co-Issuers’ Senior Floating Rate Notes
due 2012, issued pursuant to the New Senior Notes Indenture and any notes issued
by the Note Co-Issuers in exchange for, and as contemplated by, the New Senior
Notes and the related registration rights agreement with substantially identical
terms as the New Senior Notes.

“New Senior Notes Indenture” shall mean the Indenture dated as of December 18,
2007 under which the New Senior Notes were issued, among the Note Co-Issuers and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“New Senior Notes Offering Memorandum” shall mean the Offering Circular, dated
December 18, 2007, in respect of the New Senior Notes.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Note Co-Issuers” shall mean the Borrower and QD Capital Corporation.

“Obligations” shall mean the collective reference to the Current Asset
Obligations and the Fixed Asset Obligations.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

“Overadvance” shall have the meaning assigned to such term in Section 2.01(c).

 

44



--------------------------------------------------------------------------------

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“Payment Conditions” shall mean (i) no Default or Event of Default is in
existence or would result from the taking of the relevant action as to which the
satisfaction of the Payment Conditions is being determined and (ii) on a Pro
Forma Basis, (x) Availability is greater than or equal to $30.0 million,
provided that in determining compliance with the Payment Conditions for purposes
of Section 6.06(j), Availability shall be required to be greater than or equal
to $35.0 million and (y) the Fixed Charge Coverage Ratio is greater than or
equal to 1.0 to 1.0.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as the same may be
amended from time to time.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business” shall mean the truckload transportation of bulk liquids,
dry bulk, glass, tank cleaning services, intermodal services, placing and
brokering of insurance products, rail transloding services, ancillary leasing
services and the business contemplated by the Permitted Program Affiliate
Transactions, in each case as such businesses are conducted by Holdings, the
Borrower and its Subsidiaries on the Closing Date, and reasonable extensions of
the foregoing.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with a fair market value in excess of $20.0 million,
the Payment Conditions are satisfied; (iv) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01; (v) to the extent required by Section 5.10, any
person acquired in such acquisition, if acquired by the Borrower or a Domestic
Subsidiary, shall be merged into the Borrower or a Subsidiary Loan Party or
become upon consummation of such acquisition a Subsidiary Loan Party (and shall
fulfill the Collateral and Guarantee Requirement to the extent required by
Section 5.10), and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed $40.0 million.

 

45



--------------------------------------------------------------------------------

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock.

“Permitted Encumbrance” shall mean Liens permitted pursuant to Section 6.02(d),
(e), (k), (r) and (aa), in each case, to the extent such Liens arise by
operation of law and are not created, granted or incurred with the consent of
any Loan Party, and Liens permitted pursuant to Section 6.02(b) and (cc).

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

 

46



--------------------------------------------------------------------------------

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Program Affiliate Transactions” shall mean a transaction or series of
transactions effected in the ordinary course of business of the Borrower or any
of its Subsidiaries and consistent with the past practices of the Borrower and
its Subsidiaries as determined on the Closing Date, pursuant to which
(A) (i) the Borrower and/or one or more of its Subsidiaries leases equipment
from a third party financial institution, (ii) transfers the lease (and the
equipment subject thereto) to a Program Affiliate and (iii) guarantees a portion
of the lease payments owing by such Program Affiliate to such financial
institution and/or agrees to assume from the Program Affiliate the lease
initially so transferred to it upon the failure of such Program Affiliate to
make the lease payments owing by it thereunder to such financial institution,
(B) (i) the Borrower and/or one or more of its Subsidiaries leases equipment
from a third party financial institution, (ii) subleases such equipment to a
Program Affiliate, (iii) transfers the account receivable related to the
sublease (together with all collateral rights to the equipment that is the
subject of the sublease) to a third party financial institution and
(iv) guarantees the sublease payments owing by the Program Affiliate to such
financial institution, (C) (i) the Borrower and/or one or more of its
Subsidiaries leases equipment to a Program Affiliate, (ii) transfers the account
receivable related to such lease (together with the all collateral rights to the
equipment that is the subject of the lease) to a third party financial
institution and (iii) guarantees the lease payments owing by the Program
Affiliate to such financial institution or (D) (i) the Borrower and/or one or
more of its Subsidiaries leases equipment to a Program Affiliate, (ii) transfers
the lease (and the related account receivable and the equipment that is the
subject of the lease) to a third party financial institution and
(iii) guarantees the lease payments owing by the Program Affiliate to such
financial institution and/or agrees to assume such equipment lease from such
Program Affiliate upon the failure of such Program Affiliate to make the lease
payments owing by it thereunder to such financial institution.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness

 

47



--------------------------------------------------------------------------------

does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses), (b) except with respect to Section 6.01(i), the
weighted average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being Refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being Refinanced that were due on or after the date that is one year following
the Maturity Date were instead due on the date that is one year following the
Maturity Date; provided, that, no Permitted Refinancing Indebtedness incurred in
reliance on this subclause (ii) shall have any scheduled principal payments due
prior to the Maturity Date in excess of, or prior to, the scheduled principal
payments due prior to such Maturity Date for the Indebtedness being Refinanced,
(c) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced; (d) if
the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, (i) such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced, (ii) such Permitted Refinancing Indebtedness
shall be subordinated to the guarantee by Holdings and the Subsidiary Loan
Parties of the Facilities and (iii) the subordination terms of such Permitted
Refinancing Indebtedness shall otherwise be at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, and (e) such Permitted Refinancing Indebtedness shall be otherwise
on terms not materially less favorable to the Lenders than those contained in
the documentation governing the Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (a) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (b) either (i) sponsored or maintained
(at the time of determination or at any time within the five years prior
thereto) by Holdings, the Borrower or any ERISA Affiliate, or (ii) in respect of
which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.18.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreements.

“PPE Cap” means, as of the Closing Date, $30.0 million and, following the
Closing Date, such amount as reduced by $5.0 million on each of the second and
third anniversaries of the Closing Date.

 

48



--------------------------------------------------------------------------------

“PPSA” shall mean the Personal Property Security Act (Ontario) and the personal
property security acts of each other Canadian province.

“Pricing Grid” shall mean the table set forth below:

 

Availability

   Applicable
Margin for
Current Asset
Revolving
ABR Loans     Applicable Margin
for Current Asset
Revolving
Eurocurrency
Loans     Applicable
Margin for
Fixed Asset
Revolving
ABR Loans     Applicable Margin
for Fixed Asset
Revolving
Eurocurrency
Loans  

Greater than or equal to $100,000,000

   0.50 %   1.50 %   0.75 %   1.75 %

Less than $100,000,000 but greater than or equal to $70,000,000

   0.75 %   1.75 %   1.00 %   2.00 %

Less than $70,000,000 but greater than or equal to $35,000,000

   1.00 %   2.00 %   1.25 %   2.25 %

Less than $35,000,000

   1.25 %   2.25 %   1.50 %   2.50 %

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in Availability shall become
effective on the date (the “Adjustment Date”) of delivery of the relevant
Borrowing Base Certificate pursuant to Section 5.04(i), beginning with the date
of delivery pursuant to Section 5.04(i) of a Borrowing Base Certificate covering
the last month of the first full fiscal quarter of the Borrower after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph, and shall be determined in accordance with the
Pricing Grid based on the average daily Availability during the immediately
preceding month. If any Borrowing Base Certificate referred to above is not
delivered within the time periods specified in Section 5.04(i), then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such Borrowing Base Certificate
is delivered, the pricing level that is one pricing level lower (i.e., higher
margins) than the pricing level theretofore in effect shall apply as of the
first Business Day after the date on which such Borrowing Base Certificate was
to have been delivered but was not delivered.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Priority Cash Management Obligations” shall have the meaning given to such term
in the Intercreditor Agreement.

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of

 

49



--------------------------------------------------------------------------------

such events is being calculated, and giving effect to the events for which such
calculation is being made, such calculation as will give pro forma effect to
such events as if such events occurred on the first day of the four consecutive
fiscal quarter period ended on or before the occurrence of such event (the
“Reference Period”): (i) in making any determination of EBITDA, effect shall be
given to any Asset Sale, any acquisition, Investment, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 6.01(h), 6.01(r),
6.04(cc), 6.05(c), 6.05(g), 6.05(l), 6.06(e), 6.06(j) or 6.09(b), occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Permitted Business Acquisition or other action is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 6.01(h), 6.01(r), 6.04(cc), 6.05(c),
6.05(g), 6.05(l), 6.06(e), 6.06(j) or 6.09(b), occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or other action is consummated) shall
be deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, for any fiscal period ending on or prior to the second
anniversary of any relevant pro

 

50



--------------------------------------------------------------------------------

forma event, adjustments to reflect operating expense reductions and other
operating improvements, synergies or cost savings reasonably expected to result
from such relevant pro forma event (including, to the extent applicable, the
Transactions). The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall (without regard to whether Availability is
less than the applicable threshold set forth in Section 6.10) be in compliance,
on a Pro Forma Basis after giving effect on a Pro Forma Basis to the relevant
transactions (including the assumption, the issuance, incurrence and permanent
repayment of Indebtedness), with the Financial Performance Covenant recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower and
its Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been delivered, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Program Affiliate” shall mean each of the independently-owned (i.e., owned by
persons other than Holdings and its Subsidiaries and Affiliates, except for
persons which may constitute Affiliates solely by reason of their ownership
interest in one or more Program Affiliates) entities and independent contractors
that operate under the name of Holdings or any of its Subsidiaries pursuant to
an exclusive agreement with Holdings or such Subsidiary (including each of the
persons listed on Schedule 1.01H).

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Protective Advances” shall have the meaning assigned to such term in
Section 2.01(d).

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Purchase Documents” shall mean the collective reference to the Purchase
Agreement, all material exhibits and schedules thereto and all agreements
expressly contemplated thereby.

 

51



--------------------------------------------------------------------------------

“QD Capital” shall mean QD Capital Corporation, a Delaware corporation and a
Wholly Owned Subsidiary of the Borrower.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reallocation” shall have the meaning assigned to such term in
Section 2.01(e)(i)(C).

“Reallocation Date” shall mean each of the second and third anniversaries of the
Closing Date.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of exclusionary criteria, shall require that,
(x) such establishment, increase, adjustment or imposition after the Closing
Date be based on the analysis of facts or events first occurring or first
discovered by the applicable Revolving Facilities Agents after the Closing Date
or that are materially different from facts or events occurring or known to the
applicable Revolving Facilities Agents on the Closing Date, (y) the contributing
factors to the imposition or increase of any Reserve shall not duplicate (i) the
exclusionary criteria set forth in the definitions of “Eligible Accounts”,
“Eligible Inventory”, “Eligible Real Property”, “Eligible Truck and Tractor
Fleet” and “Eligible Machinery and Equipment” as applicable (and vice versa) or
(ii) any reserves deducted in computing book value or Net Orderly Liquidation
Value and (z) the amount of any such Reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
of the incremental dilution of the Borrowing Base attributable to such
contributing factors.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on Schedule
1.01G.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

52



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Rent Reserve” shall mean, a reserve established by the applicable Revolving
Facilities Agents in an amount up to the latest 60 days rent payments made by
any Loan Party for each location at which Inventory, Equipment or Transportation
Equipment of such Loan Party is located that is not subject to a Collateral
Access Agreement, as such amount may be adjusted from time to time by the
applicable Revolving Facilities Agents in their Reasonable Credit Judgment.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Revolving
Facility Credit Exposure and (b) Available Unused Commitments, that taken
together, represent more than 50% of the sum of (x) all Revolving Facility
Credit Exposure and (y) the total Available Unused Commitments at such time. The
Revolving Facility Credit Exposure and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Reserves” shall mean (i) Rent Reserves and (ii) such reserves against the
Borrowing Base that the applicable Revolving Facilities Agents have, in the
exercise of their Reasonable Credit Judgment (including, without limitation,
reserves for customer deposits, Cash Management Obligations and Secured Swap
Obligations, payroll, licenses and permits), established from time to time upon
at least five Business Days’ notice to the Borrower (for the avoidance of doubt,
it being understood that (x) Reserves in respect of assets comprising the

 

53



--------------------------------------------------------------------------------

Current Asset Borrowing Base shall be allocated to the Current Asset Borrowing
Base and (y) Reserves in respect of assets comprising the Fixed Asset Borrowing
Base shall be allocated to the Fixed Asset Borrowing Base). Without limiting the
foregoing, the Revolving Facilities Agents shall establish Reserves in respect
of Secured Swap Obligations in an amount equal to the aggregate Swap Termination
Value thereof at any time that any Secured Swap Agreement is in effect. The
applicable Revolving Facilities Agents acknowledge that as of the Closing Date,
they do not know of any circumstance or condition with respect to the Accounts,
Inventory, Real Property, Transportation Equipment or Equipment or Borrowing
Base that would require the imposition of a Reserve which has not been imposed
as of the Closing Date.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” means, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facilities” shall mean the collective reference to the Current Asset
Revolving Facility and the Fixed Asset Revolving Facility.

“Revolving Facilities Agents” shall mean the collective reference to the Current
Asset Revolving Facility Agents and the Fixed Asset Revolving Facility Agents.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Current Asset
Revolving Facility Loans and/or Fixed Asset Revolving Facility Loans.

“Revolving Facility Commitments” shall mean the collective reference to the
Current Asset Revolving Facility Commitments and the Fixed Asset Revolving
Facility Commitments.

“Revolving Facility Credit Exposure” shall mean the collective reference to the
Current Asset Revolving Facility Credit Exposure and the Fixed Asset Revolving
Facility Credit Exposure.

“Revolving Facility Lender” shall mean each Lender with a Current Asset
Revolving Facility Commitment, a Fixed Asset Revolving Facility Commitment or
outstanding Revolving Facility Credit Exposure.

“Revolving Facility Loans” shall mean the collective reference to the Current
Asset Revolving Facility Loans and the Fixed Asset Revolving Facility Loans.

 

54



--------------------------------------------------------------------------------

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn, so long as such Letter of Credit is presented in the United States.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Obligations” shall mean the “Obligations” as defined in each of the
Current Asset Revolving Facility Collateral Agreement and the Fixed Asset
Revolving Facility Collateral Agreement.

“Secured Parties” shall mean the collective reference to the Current Asset
Secured Parties and the Fixed Asset Secured Parties.

“Secured Swap Agreement” shall mean any Swap Agreement evidencing Secured Swap
Obligations.

“Secured Swap Obligations” shall have the meaning assigned to such term in the
Collateral Agreements.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

55



--------------------------------------------------------------------------------

“Security Documents” shall mean the collective reference to the Current Asset
Revolving Facility Security Documents and the Fixed Asset Revolving Facility
Security Documents.

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and its Subsidiaries that is secured by a
Lien that is outstanding at such date, less (ii) without duplication, the
Unrestricted Cash and Permitted Investments of the Borrower and its Subsidiaries
on such date.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the person acting
in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. Local Time on the date three Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be computed as of such date such other date as the
Administrative Agent or the Issuing Bank shall reasonably determine is
appropriate under the circumstances; provided that the Administrative Agent or
the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.01, 3.09, 3.13, 3.15, 3.16, 5.03, 5.05(b), 5.05(c), 5.05(d), 5.06, 5.07, 5.09,
7.01(h), 7.01(i), 7.01(j) and 7.01(k) and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

 

56



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date (other than a Wholly-Owned Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary and other than those set forth in
Schedule 1.01B) and (b) each Wholly-Owned Domestic Subsidiary of the Borrower
(other than a Wholly-Owned Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary and other than, at the Borrower’s option, Immaterial Subsidiaries)
that becomes, or is required to become, a party to the Collateral Agreement
after the Closing Date pursuant to Section 5.10.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Super Majority Lenders” shall mean, at any time, (i) with respect to the
Current Asset Revolving Facility, Lenders having (a) Current Asset Revolving
Facility Credit Exposure and (b) Available Unused Commitments with respect to
the Current Asset Revolving Facility, that taken together, represent more than
66- 2/3% of the sum of (x) all Current Asset Revolving Facility Credit Exposure
and (y) the total Available Unused Commitments with respect the Current Asset
Revolving Facility at such time and (ii) with respect to the Fixed Asset
Revolving Facility, Lenders having (a) Fixed Asset Revolving Facility Credit
Exposure and (b) Available Unused Commitments with respect to the Fixed Asset
Revolving Facility, that taken together, represent more than 66- 2/3% of the sum
of (x) all Fixed Asset Revolving Facility Credit Exposure and (y) the total
Available Unused Commitments with respect to the Fixed Asset Revolving Facility
at such time. The Revolving Facility Credit Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining the
Super Majority Lenders at any time.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements entered into by any Loan Party, after taking into account the effect
of any legally enforceable netting agreement relating to such Swap Agreements,
(a) for any date on or after the date such Swap Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparty thereto in accordance with the terms thereof and
in accordance with customary methods for calculating mark-to-market values under
similar arrangements by such counterparty.

 

57



--------------------------------------------------------------------------------

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $10.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Credit Suisse, in its capacity as a lender of
Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Syndication Date” shall mean the date on which CS Securities shall have
completed a successful syndication of the Revolving Facilities and the entities
selected in such syndication process shall have become parties to this
Agreement. As used in this definition, a “successful syndication” means one in
which Credit Suisse holds $25.0 million or less of the aggregate Revolving
Facility Commitments.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
EBITDA shall be determined for the relevant test period on a Pro Forma Basis.

“Tractor Trailer” shall mean any truck, tractor, tank trailer or other trailer
and any similar vehicle or trailer.

 

58



--------------------------------------------------------------------------------

“Tractor Trailer Replacement” shall mean the exchange, sale or other disposition
of a Tractor Trailer, which, in the reasonable opinion of the Borrower, is
obsolete, uneconomic, or no longer useful in the conduct of the Loan Parties’
business or otherwise requires upgrading, the purpose of which exchange, sale or
other disposition is to acquire (and has resulted within 180 days prior to such
exchange, sale or disposition, or will result within 180 days following such
exchange, sale or disposition, in the acquisition of) a replacement Tractor
Trailer.

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Tranche” shall mean a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Current Asset Revolving Facility Commitments and the Current
Asset Revolving Facility Loans, the Swingline Loans made thereunder and the
portion of Letters of Credit allocated thereto and (b) the Fixed Asset Revolving
Facility Commitments and the Fixed Asset Revolving Facility Loans and the
Letters of Credit allocated thereto. The categories of Commitments and
extensions of credit described under clauses (a) and (b) are, respectively, the
“Current Asset Tranche” and the “Fixed Asset Tranche”.

“Transaction Documents” shall mean the Purchase Documents, the New Senior Note
Documents and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Fund, Holdings, the Borrower (or any direct or indirect parent of the Borrower)
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents (including expenses in connection with Swap
Agreements) and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition;
(b) the execution and delivery of the Loan Documents, the creation of the Liens
pursuant to the Security Documents, and the initial borrowings hereunder;
(c) the sale and issuance of the New Senior Notes; (d) the refinancing (or
discharge) of the Refinanced Indebtedness; and (e) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.

“Transportation Equipment” means each of the following types of licensed
vehicles and Tractor Trailers owned by any Loan Party: (a) vehicles and Tractor
Trailers used for the transportation and delivery of goods, (b) vehicles and
Tractor Trailers used for leasing service and (c) vehicles and Tractor Trailers
otherwise in connection with a Loan Party’s business, in each case used or held
for sale in the ordinary course of such Loan Party’s business.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

 

59



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower acquired
or created after the Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation (as well as all other
such designations theretofore consummated after the first day of such Reference
Period), the Borrower shall be in Pro Forma Compliance, and (2) any Subsidiary
of an Unrestricted Subsidiary; provided, that (a) any such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04(j), and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 6.04(j), (b) without duplication of clause (a), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (c) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Existing
Senior Notes, the Existing Subordinated Notes and the New Senior Notes and all
Permitted Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Stock. The Borrower may designate any Unrestricted Subsidiary to be
a Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i) such Unrestricted Subsidiary, both before
and after giving effect to such designation, shall be a Wholly Owned Subsidiary
of the Borrower, (ii) no Default or Event of Default has occurred and is
continuing or would result therefrom, (iii) no Availability Triggering Event
then exists or would exist after giving effect thereto, (iv) immediately after
giving effect to such Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such Reference
Period), the Borrower shall be in Pro Forma Compliance, (v) all representations
and warranties contained herein and in the Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (vi) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
containing the calculations in reasonable detail and information required by the
preceding clause (iv).

 

60



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, amended and restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For the avoidance of
doubt, it is understood and agreed that references to pro rata allocation of
extensions of credit between the Revolving Facilities based on the Current Asset
Revolving Facility Availability and the Fixed Asset Revolving Facility
Availability shall not preclude utilization of (x) Current Asset Revolving
Facility Availability (if greater than $0) in the event Fixed Asset Revolving
Facility Availability is $0 at the relevant time or (x) Fixed Asset Revolving
Facility Availability (if greater than $0) in the event that Current Asset
Revolving Facility Availability is $0 at the relevant time.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

61



--------------------------------------------------------------------------------

SECTION 1.04. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the Issuing Bank, as applicable, shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be the Dollar Equivalent amount as determined by the Administrative Agent.
No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in U.S. Dollars in Article VI or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as applicable.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) Current Asset Revolving Facility Loans. Each Current Asset Revolving
Facility Lender agrees to make Current Asset Revolving Facility Loans to the
Borrower from time to time during the Availability Period in amounts not to
exceed (except for the Swingline Lender with respect to Swingline Loans) such
Lender’s Current Asset Revolving Facility Percentage of the Current Asset
Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Current Asset Revolving Facility Lender’s Current Asset Revolving
Facility Credit Exposure exceeding the lesser of (x) such Current Asset
Revolving Facility Lender’s Current Asset Revolving Facility Commitment and
(y) such Current Asset Revolving Facility Lender’s Current Asset Revolving
Percentage of the Current Asset Borrowing Base or (ii) the total Current Asset
Revolving Facility Credit Exposure exceeding the lesser of (x) the total Current
Asset Revolving Facility Commitments and (y) the Current Asset Borrowing Base;
provided, that the aggregate principal amount of Current Asset Revolving
Facility Loans made on the Closing Date shall not exceed $195.0 million. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Current Asset Revolving Facility
Loans.

(b) Fixed Asset Revolving Facility Loans. Each Fixed Asset Revolving Facility
Lender agrees to make Fixed Asset Revolving Facility Loans to the Borrower from
time to time during the Availability Period in amounts not to exceed such Fixed
Asset Revolving

 

62



--------------------------------------------------------------------------------

Facility Lender’s Fixed Asset Revolving Facility Percentage of the Fixed Asset
Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Fixed Asset Revolving Facility Lender’s Fixed Asset Revolving Facility
Credit Exposure exceeding the lesser of (x) such Fixed Asset Revolving Facility
Lender’s Fixed Asset Revolving Facility Commitment and (y) such Fixed Asset
Revolving Facility Lender’s Fixed Asset Revolving Percentage of the Fixed Asset
Borrowing Base or (ii) the total Fixed Asset Revolving Facility Credit Exposure
exceeding the lesser of (x) the total Fixed Asset Revolving Facility Commitments
and (y) the Fixed Asset Borrowing Base; provided, that the aggregate principal
amount of Fixed Asset Revolving Facility Loans made on the Closing Date shall
not exceed $30.0 million. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Fixed Asset Revolving Facility Loans.

(c) Overadvances. Insofar as the Borrower may request and the Administrative
Agent or Required Lenders may be willing in their sole and absolute discretion
to make Revolving Facility Loans at a time when the Current Asset Revolving
Facility Credit Exposure or Fixed Asset Revolving Facility Credit Exposure
exceeds, or would exceed with the making of any such Revolving Facility Loan,
the Current Asset Borrowing Base or the Fixed Asset Borrowing Base, as the case
may be (any such Loan or Loans being herein referred to individually as an
“Overadvance”), the Administrative Agent shall enter such Overadvances as debits
in the applicable Loan Account. All Overadvances shall be repaid on demand,
shall be secured by the Collateral in accordance with the terms hereof and of
the applicable Security Documents and the Intercreditor Agreement and shall bear
interest as provided in this Agreement for the Revolving Facility Loans
generally. Any Overadvance made pursuant to the terms hereof shall (x) be
allocated between the Revolving Facilities pro rata based on the Current Asset
Revolving Facility Availability and the Fixed Asset Revolving Facility
Availability at such time and (y) be made by the Revolving Facility Lenders
under the applicable Tranche ratably in accordance with their Current Asset
Revolving Facility Percentages or Fixed Asset Revolving Facility Percentages, as
applicable. Overadvances in the aggregate amount of $5.0 million or less may,
unless a Default or Event of Default has occurred and is continuing, be made in
the sole and absolute discretion of the Administrative Agent; provided that the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make future Overadvances (provided that existing Overadvances shall not be
subject to such revocation and any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof).
The foregoing notwithstanding, in no event, unless otherwise consented to by all
Revolving Facility Lenders, (w) shall Overadvances in an aggregate amount of
more than $5.0 million be outstanding at any time, (x) shall any Overadvances be
outstanding for more than 45 consecutive days, (y) after all outstanding
Overadvances have been repaid, shall the Administrative Agent or the Lenders
make any additional Overadvances unless 30 days or more have expired since the
last date on which any Overadvances were outstanding or (z) shall the
Administrative Agent make Revolving Facility Loans on behalf of the applicable
Lenders under this Section 2.01(c) to the extent such Revolving Facility Loans
would cause a Lender’s share of the Current Asset Revolving Facility Credit
Exposure or Fixed Asset Revolving Facility Credit Exposure, as the case may be,
to exceed such Lender’s Current Asset Revolving Facility Commitment or Fixed
Asset Revolving Facility Commitment, respectively.

(d) Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrower to satisfy the conditions
to borrowing

 

63



--------------------------------------------------------------------------------

set forth in Section 4.01 after the Closing Date, the Administrative Agent, in
its sole discretion, may make Revolving Facility Loans to the Borrower on behalf
of the Revolving Facility Lenders, so long as the aggregate amount of such
Revolving Facility Loans shall not exceed 5.0% of the then applicable Borrowing
Base, if the Administrative Agent, in its sole discretion, deems that such
Revolving Facility Loans are necessary or desirable (i) to protect all or any
portion of the Collateral, (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations, or (iii) to pay any
other amount chargeable to the Borrower pursuant to this Agreement (such
Revolving Facility Loans, hereinafter, “Protective Advances”); provided that
(a) in no event shall the Current Asset Revolving Facility Credit Exposure or
the Fixed Asset Revolving Facility Credit Exposure exceed the total Current
Asset Revolving Facility Commitments or the total Fixed Asset Revolving Facility
Commitments, as applicable and (b) the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided that existing Protective Advances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof). Any Protective
Advance made pursuant to the terms hereof shall (x) be allocated between the
Revolving Facilities pro rata based on the Current Asset Revolving Facility
Availability and the Fixed Asset Revolving Facility Availability at such time
and (y) be made by the Revolving Facility Lenders under the applicable Tranche
ratably in accordance with their Current Asset Revolving Facility Percentages or
Fixed Asset Revolving Facility Percentages, as applicable. If Protective
Advances are made in accordance with this Section 2.01(d), then the Current
Asset Borrowing Base and the Fixed Asset Borrowing Base shall thereafter be
deemed ratably increased (based on the Current Asset Revolving Facility
Availability and the Fixed Asset Revolving Facility Availability at such time)
by the amount of such permitted Protective Advances, but only for so long as the
Administrative Agent allows such Protective Advances to be outstanding.

(e) Reallocations of Revolving Facility Commitments.

(i) On each Reallocation Date:

(A) the aggregate amount of the Fixed Asset Revolving Facility Commitments shall
automatically and without any further action by any party hereto be permanently
reduced by $5.0 million, with the amount of such reduction allocated pro rata to
each Lender having a Fixed Asset Revolving Facility Commitment immediately prior
to giving effect to such reduction (each such Lender, a “New Current Asset
Revolving Facility Commitment Lender”) in proportion such Lender’s Fixed Asset
Revolving Percentage at such time;

(B) concurrently with the reduction in the Fixed Asset Revolving Facility
Commitments referred to in preceding subclause (A), the aggregate amount of the
Current Asset Revolving Facility Commitments shall automatically and without any
further action by any party hereto increase by $5.0 million, with the amount of
such increase to be allocated pro rata to each New Current Asset Revolving
Facility Commitment Lender in proportion to such Lender’s Fixed Asset Revolving
Percentage at such time (the Current Asset Revolving Facility

 

64



--------------------------------------------------------------------------------

Commitment amount so allocated to each New Current Asset Facility Commitment
Lender, a “New Current Asset Revolving Facility Commitment”); and

(C) concurrently with the reductions and increases in the Revolving Facility
Commitments referred to in preceding subclauses (A) and (B), each Lender with a
Current Asset Revolving Facility Commitment immediately prior to giving effect
thereto (each such Lender, an “Existing Current Asset Revolving Facility
Lender”) shall automatically and without any further action by any party hereto
be deemed to have assigned to each New Current Asset Facility Revolving
Commitment Lender, and each New Current Asset Facility Revolving Commitment
Lender shall be deemed to have purchased from each Existing Current Asset
Revolving Facility Lender (1) at the principal amount thereof (together with
accrued interest), interests in Current Asset Revolving Facility Loans,
(2) participations in undrawn outstanding Letters of Credit allocated to the
Current Asset Revolving Facility, (3) at the principal amount thereof (together
with accrued interest), interests in L/C Disbursements not yet reimbursed at
such time allocated to the Current Asset Revolving Facility and (4) at the
principal amount thereof (together with accrued interest), participations in
Swingline Loans, in each case to the extent necessary in order that, after
giving effect to all such assignments and purchases, the Current Asset Revolving
Facility Credit Exposure will be held by the Lenders in accordance with their
Current Asset Revolving Percentages after giving effect to the increases in the
Current Asset Revolving Facility Commitments referred to in preceding subclause
(B) (with the events referred to in this clause (i) occurring on each
Reallocation Date being referred to herein collectively as a “Reallocation”).

(ii) Upon the occurrence of each Reallocation, (A) each New Current Asset
Revolving Commitment effected thereby shall be deemed for all purposes hereof
and of the other Loan Documents to be a Current Asset Revolving Loan Commitment
and all extensions of credit thereunder shall be deemed to be extension of
credit under the Current Asset Revolving Facility and (B) each New Current Asset
Revolving Facility Commitment Lender shall be deemed for all purposes hereof and
of the other Loan Documents to be a Current Asset Revolving Facility Lender with
respect to its New Current Asset Revolving Facility Commitment, all extensions
of credit thereunder and all matters relating thereto.

(iii) The Administrative Agent shall notify the Lenders of their respective
Revolving Facility Commitments and extensions of credit thereunder promptly
after giving effect to a Reallocation.

 

65



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments (or, in the case of Swingline Loans, in accordance with their
respective Swingline Commitments), allocated between the Revolving Facilities on
a pro rata basis based upon the Current Asset Revolving Facility Availability
and the Fixed Asset Revolving Facility Availability in effect at the time of the
making of such Loan (or, in the case of Swingline Loans, allocated in its
entirety to the Current Asset Revolving Facility). The portion of such Loan
allocated to the Current Asset Revolving Facility shall for all purposes
thereafter be Current Asset Revolving Facility Loans and the portion of such
Loan allocated to the Fixed Asset Revolving Facility shall for all purposes
thereafter be Fixed Asset Revolving Loans. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Current Asset Revolving Facility
Commitments and the Fixed Asset Revolving Facility Commitments, or that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type may be outstanding at the same time;
provided, that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding under the Revolving Facilities.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. (a) To request a Borrowing of Loans, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 noon, Local Time, one
Business Day before the date of the proposed Borrowing; provided, that

 

66



--------------------------------------------------------------------------------

any such notice of an ABR Revolving Facility Borrowing to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., Local Time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower.

(b) Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans or
Other Revolving Loans;

(ii) the aggregate amount of the requested Borrowing, which amount shall not
result in the Revolving Facility Credit Exposure exceeding the Borrowing Base,
the Current Asset Revolving Facility Credit Exposure exceeding the Current Asset
Borrowing Base, or result in the Fixed Asset Revolving Facility Credit Exposure
exceeding the Fixed Asset Borrowing Base;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

(c) Disbursement. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Loan requested pursuant to this
Section 2.03. The proceeds of each Loan requested under this Section 2.03 shall
be disbursed by the Administrative Agent in Dollars in immediately available
funds, in the case of the initial borrowing, in accordance with the terms of the
written disbursement letter from the Borrower, and in the case of each
subsequent borrowing, by wire transfer to such bank account as may be agreed
upon by the Borrower and the Administrative Agent from time to time or elsewhere
if pursuant to a written direction from the Borrower. If at any time any Loan is
funded in excess of the amount requested by the Borrower, the Borrower agrees to
repay the excess to the Administrative Agent promptly upon the earlier to occur
of (a) the Borrower’s discovery of the error and (b) notice thereof to the
Borrower from the Administrative Agent or any applicable Lender.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a

 

67



--------------------------------------------------------------------------------

Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof (including the portion of a Loan
that is a Current Asset Revolving Facility Loan and the portion of such Loan
that is a Fixed Asset Revolving Facility Loan) and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans, under the Current
Asset Revolving Facility, in Dollars to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment, (ii) the total
Current Asset Revolving Facility Credit Exposure exceeding the total Current
Asset Revolving Facility Commitments or (iii) the Current Asset Revolving
Facility Credit Exposure exceeding the Current Asset Borrowing Base; provided,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Borrowing. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than 1:00
p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such notice
and Swingline Borrowing Request shall be irrevocable and shall specify (i) the
requested date (which shall be a Business Day) and (ii) the amount of the
requested Swingline Borrowing. The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
in accordance with Section 2.02(a) on the proposed date thereof by wire transfer
of immediately available funds by 4:00 p.m., Local Time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Current
Asset Revolving Facility Lenders to acquire participations on such Business Day
in all or a portion of the outstanding Swingline Loans made by it. Such notice
shall specify the aggregate amount of such Swingline Loans in which the Current
Asset Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Current
Asset Revolving Facility Lender, specifying in such notice such Current Asset
Revolving Facility Lender’s Current Asset Revolving Facility Percentage of such
Swingline Loan or Loans. Each Current Asset Revolving Facility Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent for the account of the Swingline Lender, such
Current Asset Revolving Facility Lender’s Current Asset Revolving Facility
Percentage of such Swingline Loan. Each Current Asset Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each

 

68



--------------------------------------------------------------------------------

such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Current Asset Revolving Facility Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Current Asset Revolving Facility Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Current Asset Revolving Facility Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Current Asset Revolving Facility
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided, that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of (x) trade
letters of credit in support of trade obligations of the Borrower and its
Subsidiaries incurred in the ordinary course of business (such letters of credit
issued for such purposes, “Trade Letters of Credit”) and (y) standby letters of
credit issued for any other lawful purposes of the Borrower and its Subsidiaries
(such letters of credit issued for such purposes, “Standby Letters of Credit”)
for its own account or for the account of any Subsidiary in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Availability Period and prior to the date that is five Business Days
prior to the Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. “Letters of
Credit” shall include Trade Letters of Credit and Standby Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with

 

69



--------------------------------------------------------------------------------

paragraph (c) of this Section), the amount and currency (which may be Dollars or
any Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof, whether such letter of credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit, and such other information as shall be
necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) the total Revolving L/C Exposure shall
not exceed the Letter of Credit Sublimit, (ii) the total Current Asset Revolving
Facility Credit Exposure or Fixed Asset Revolving Facility Credit Exposure shall
not exceed the total Current Asset Revolving Facility Commitments or the total
Fixed Asset Revolving Facility Commitments, as applicable, (iii) the total
Current Asset Revolving Facility Credit Exposure or the total Fixed Asset
Revolving Facility Credit Exposure shall not exceed the Current Asset Borrowing
Base or the Fixed Asset Borrowing Base, as applicable, and (iv) no Alternate
Currency Letter of Credit shall be issued if, after giving effect thereto, the
aggregate amount of Revolving L/C Exposure with respect to all Alternate
Currency Letters of Credit would exceed $25.0 million.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date; provided, that any Standby Letter of
Credit with one year tenor may provide for automatic renewal or extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)) so long as such
Standby Letter of Credit permits the Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Standby Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued; provided further, that if
the Issuing Bank and the Administrative Agent each consent in their sole
discretion, the expiration date on any Standby Letter of Credit may extend
beyond the date referred to in clause (ii) above, provided, that (x) if any such
Standby Letter of Credit is outstanding or the expiration date is extended to a
date that is 30 days prior to the Maturity Date the Borrower shall provide cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 105% of
the face amount of each such Standby Letter of Credit on or prior to the date
that is 30 days prior to the Maturity Date or, if later, such date of issuance
and (y) each Revolving Facility Lender’s participation in any undrawn Letter of
Credit that is outstanding on the Maturity Date shall terminate on the Maturity
Date. Each Trade Letter of Credit shall expire on the earlier of (x) 180 days
after such Trade Letter of Credit’s date of issuance or renewal or extension or
(y) the date five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the

 

70



--------------------------------------------------------------------------------

applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Current Asset Revolving Facility Lender and Fixed Asset
Revolving Facility Lender (ratably between the Revolving Facilities based upon
the Current Asset Revolving Facility Availability and the Fixed Asset Revolving
Facility Availability at the time of the issuance of such Letter of Credit), and
each Current Asset Revolving Facility Lender and Fixed Asset Revolving Facility
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Current Asset Revolving Facility Lender’s or Fixed Asset
Revolving Facility Lender’s Current Asset Revolving Facility Percentage or Fixed
Asset Revolving Facility Percentage, as applicable, of the aggregate amount
available to be drawn under such Letter of Credit that is allocated to the
Current Asset Revolving Facility or Fixed Asset Revolving Facility, as
applicable (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof). In consideration and in furtherance of
the foregoing, each Revolving Facility Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, in Dollars, such Revolving Facility Lender’s
applicable ratable share (as determined pursuant to the foregoing) of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof). Each Revolving Facility Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Lender’s Revolving Facility
Credit Exposure at any time might exceed its Commitment at such time (in which
case Section 2.11(d) would apply), and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of a Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the same Business Day after the Borrower receives notice under paragraph (g)
of this Section of such L/C Disbursement (or the next Business Day, if such
notice is received after noon, Local Time), together with accrued interest
thereon from the date of such L/C Disbursement at the rate applicable to ABR
Loans; provided, that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Facility Borrowing or a Swingline
Borrowing, as applicable, in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Facility Borrowing or Swingline
Borrowing. If the Borrower fails to reimburse any L/C Disbursement when due,
then the Administrative Agent shall promptly notify the applicable Issuing Bank
and each other Revolving Facility Lender of the applicable L/C Disbursement, the
payment then due from the Borrower in respect thereof and, in the case of a
Revolving Facility Lender, such Lender’s ratable share thereof as determined
pursuant to Section 2.05(d). Promptly following receipt of such notice, each
Revolving Facility Lender under the applicable Tranche shall pay to the
Administrative Agent in

 

71



--------------------------------------------------------------------------------

Dollars its applicable ratable share of the payment then due from the Borrower
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative

 

72



--------------------------------------------------------------------------------

Agent and the Borrower by telephone (confirmed by telecopy) of any such demand
for payment under a Letter of Credit and whether such Issuing Bank has made or
will make a L/C Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and/or the Revolving Facility Lenders with respect
to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Facility Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided, that upon the occurrence of any Event of Default with respect
to the Borrower described in clause (h) or (i) of Section 7.01, the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind. Each such deposit pursuant to this paragraph shall be held

 

73



--------------------------------------------------------------------------------

by the Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Revolving L/C Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Notwithstanding anything to the contrary herein, in the event of the
prepayment in full of all outstanding Fixed Asset Revolving Facility Loans and
the termination of all Fixed Asset Revolving Facility Commitments by the
Borrower pursuant to Section 2.08(b), the Borrower shall, and may provide cash
collateral with respect to solely the portion of outstanding Revolving L/C
Exposure allocated to the Fixed Asset Revolving Facility for the benefit of the
Fixed Asset Revolving Facility Lenders.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to Credit Suisse)
each of which agrees (in its sole discretion) to act in such capacity and that
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request, including but not limited to prompt verification of such information as
may be requested by the Administrative Agent.

 

74



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided, that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Revolving Facility Lenders (including by means of Swingline Loans to the
Borrower). In such event, the applicable Revolving Facility Lenders on behalf of
whom the Administrative Agent made the Revolving Facility Loan shall reimburse
the Administrative Agent for all or any portion of such Revolving Facility Loan
made on its behalf upon written notice given to each applicable Revolving
Facility Lender not later than 12:00 noon, Local Time, on the Business Day such
reimbursement is requested. On each such settlement date, the Administrative
Agent will pay to each such Revolving Facility Lender the net amount owing to
such Revolving Facility Lender in connection with such settlement, including
amounts relating to Loans, fees, interest and other amounts payable hereunder.
The entire amount of interest attributable to such Revolving Facility Loan for
the period from and including the date on which such Revolving Facility Loan was
made on such Revolving Facility Lender’s behalf to but excluding the date the
Administrative Agent is reimbursed in respect of such Revolving Facility Loan by
such Revolving Facility Lender shall be paid to the Administrative Agent for its
own account.

 

75



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit E and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto,

 

76



--------------------------------------------------------------------------------

then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Current Asset Revolving Facility Commitments or the Fixed Asset Revolving
Facility Commitments; provided, that (i) each reduction of (A) the Current Asset
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Current Asset Revolving Facility Commitments) and
(B) the Fixed Asset Revolving Facility Commitments shall be in an amount that is
an integral multiple of $1.0 million and not less than $5.0 million (or, if
less, the remaining amount of the Fixed Asset Revolving Facility Commitments)
and (ii) the Borrower shall not terminate or reduce the (A) Current Asset
Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of Revolving Facility Loans in accordance with Section 2.11, the
Current Asset Revolving Facility Credit Exposure would exceed the total Current
Asset Revolving Facility Commitments or the Current Asset Borrowing Base or
(B) Fixed Asset Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the Fixed Asset Revolving Facility Credit Exposure would exceed
the total Fixed Asset Revolving Facility Commitments or the Fixed Asset
Borrowing Base.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Revolving Facility Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under a given Revolving Facility shall be made ratably among
the Lenders in accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan, Protective Advance and Overadvance to the Borrower on
the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Maturity Date.

 

77



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Tranches thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans under each Tranche made by it be evidenced
by a promissory note (a “Note”) substantially in the form of Exhibit H hereto.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Facility Loans.

(a) To the extent not previously paid, all outstanding Loans shall be due and
payable on the Maturity Date.

(b) Notwithstanding anything to the contrary contained in this Agreement, if at
the time of any repayment or prepayment required or permitted hereunder
(including, without limitation, any voluntary or mandatory prepayment pursuant
to Section 2.11 and any application of proceeds pursuant to Section 5.11) (x) an
Availability Triggering Event then exists or would exist after giving effect to
such repayment or prepayment or (y) Current Asset Revolving Facility
Availability before or after giving effect to such repayment or prepayment is
less than $20.0 million, then, subject to the terms of the Intercreditor
Agreement, (i) any such repayment or prepayment from proceeds of Current Asset
Revolving Facility Priority Collateral (net of reasonable transaction costs in
the case of any sale thereof) shall be applied to any Current Asset Obligations
then due and payable until all such Current Asset Obligations have been paid in
full and (ii) any such repayment or prepayment from proceeds of Fixed Asset
Revolving Facility

 

78



--------------------------------------------------------------------------------

Priority Collateral (net of reasonable transaction costs in the case of any sale
thereof) shall be applied to any Fixed Asset Obligations then due and payable
until such Fixed Asset Obligation have been paid in full (with any such
repayment or prepayment otherwise to be applied in accordance with
Section 2.18(b)).

(c) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., Local Time, three Business Days before the scheduled date
of such repayment. Each repayment of a Borrowing shall be applied to the
Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender under the applicable Tranche receives its ratable
share of such repayment (based upon the respective Current Asset Revolving
Facility Credit Exposure or Fixed Asset Revolving Facility Credit Exposure, as
the case may be, of the applicable Revolving Facility Lenders at the time of
such repayment). Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Loan hereunder, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 1:00 p.m., Local Time, on the scheduled date of such repayment.
Repayments of Eurocurrency Borrowings shall be accompanied by accrued interest
on the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan (or any Tranche thereof) in whole or in part, without premium or
penalty (but subject to Section 2.16), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(b), which notice shall be irrevocable except to the
extent conditioned on a refinancing of all or any portion of a Tranche. If the
Borrower shall direct that any prepayment of Revolving Facility Loans be
allocated to the Revolving Facilities or to the Fixed Asset Revolving Facility
such that the amount so prepaid with respect to the Fixed Asset Revolving
Facility exceeds the amount that would be allocated to the Fixed Asset Revolving
Facility if the aggregate amount of such prepayment were allocated pro rata
between the Current Asset Revolving Facility and the Fixed Asset Revolving
Facility based on the Current Asset Revolving Facility Availability and the
Fixed Asset Revolving Facility Availability at the time of such prepayment (the
portion of the principal amount of Fixed Asset Revolving Facility Loans to be so
prepaid in excess of such pro rata allocation, the “Excess Prepayment Amount”),
then concurrently with such prepayment the aggregate Fixed Asset Revolving
Facility Commitments shall be permanently reduced by an amount equal to the
Excess Prepayment Amount; provided that if all or any portion of any prepayment
of Loans pursuant to this Section 2.11(a) would constitute an Excess Prepayment
Amount, (i) notice thereof shall be revocable at the option of the Borrower
prior to the specified repayment date and (ii) the Administrative Agent shall
provide written notice thereof to each of the Borrower and the Fund, including
the aggregate amount of the relevant prepayment and the amount of such Excess
Prepayment Amount; provided further that the failure of the Administrative Agent
to provide the notice referred to in the immediately preceding proviso shall not
affect any obligations of the Borrower, or any rights of the Administrative
Agent and the Lenders, pursuant to this Section 2.11 or otherwise. Upon giving
notice of any prepayment pursuant to this Section 2.11(a), unless

 

79



--------------------------------------------------------------------------------

the Borrower shall specify in such notice that the prepayment is intended to
result in an all or any portion thereof constituting an Excess Payment Amount,
such prepayment shall be allocated pro rata between the Current Asset Revolving
Facility and the Fixed Asset Revolving Facility based on the Current Asset
Revolving Facility Availability and the Fixed Asset Revolving Facility
Availability at the time of such prepayment. If the Borrower shall specify in
such notice that the prepayment is intended to result in all or any portion
thereof constituting an Excess Prepayment Amount, the Borrower shall deliver to
the Revolving Facilities Agents a Borrowing Base Certificate current as of a
date no earlier than the seventh day preceding the date of such proposed
prepayment (if a Borrowing Base Certificate is not otherwise be required to be
delivered within such seven-day period), together with a certificate of a
Responsible Officer setting forth the portion of the proposed prepayment
constituting an Excess Prepayment Amount.

(b) Subject to Section 2.01(c) and (d), in the event the aggregate amount of the
Current Asset Revolving Facility Credit Exposure or the Fixed Asset Revolving
Facility Credit Exposure (as the case may be) exceeds the lesser of (i) the
Current Asset Revolving Facility Commitments or the Fixed Asset Revolving
Facility Commitments (as the case may be) and (ii) the Current Asset Borrowing
Base or the Fixed Asset Borrowing Base (as the case may be) in effect at such
time, then the Borrower shall promptly repay outstanding Current Asset Revolving
Facility Loans or Fixed Asset Revolving Facility Loans (as the case may be)
and/or cash collateralize Letters of Credit in accordance with Section 2.05(j)
in an aggregate amount equal to such excess.

(c) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
Borrower shall deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.

(d) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Current Asset Revolving Facility Credit Exposure or the
total Fixed Asset Revolving Facility Credit Exposure (as the case may be)
exceeds the total Current Asset Revolving Facility Commitments or the Fixed
Asset Revolving Facility Commitments (as the case may be), (ii) the Revolving
L/C Exposure exceeds the Letter of Credit Sublimit or (iii) the Revolving L/C
Exposure with respect to all Alternate Currency Letters of Credit exceeds $25.0
million, the Borrower shall, at the request of the Administrative Agent, within
5 Business Days of such Revaluation Date (A) prepay Current Asset Revolving
Facility Borrowings, Fixed Asset Revolving Facility Borrowings or Swingline
Borrowings or (B) deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j), in an aggregate amount such that the
applicable exposure does not exceed the applicable commitment, sublimit or
amount set forth above.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to each Lender (other than
any Defaulting Lender) in respect of each Tranche, through the Administrative
Agent, on the date that is 10 Business Days after the last Business Day of
March, June, September and December in each year, and three Business Days after
the date on which the Commitments of all the Lenders in respect of such Tranche
shall be terminated as provided herein, a commitment fee (a “Commitment Fee”) on
the daily amount of the Available Unused Commitment of such Lender attributable
to such Tranche during the preceding quarter (or other period commencing

 

80



--------------------------------------------------------------------------------

with the Closing Date or ending with the date on which the last of the
Commitments of such Lender in respect of such Tranche shall be terminated) at a
rate equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender in respect of any Tranche shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender in respect of such Tranche shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender) in respect of a Tranche, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Commitments of all the Lenders in respect of such Tranche shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Current Asset Revolving Facility Percentage or Fixed Asset Revolving
Facility Percentage, as applicable of the daily aggregate Revolving L/C Exposure
allocated to the applicable Tranche (excluding the portion thereof attributable
to unreimbursed L/C Disbursements), during the preceding quarter (or shorter
period commencing with the Closing Date or ending with the Maturity Date or the
date on which the Commitments in respect of such Tranche shall be terminated) at
the rate per annum (x) in the case of Standby Letters of Credit, equal to the
Applicable Margin for Eurocurrency Revolving Facility Borrowings of the
applicable Tranche and (y) in the case of Trade Letters of Credit, equal to the
Applicable Margin for Eurocurrency Revolving Facility Borrowings of the
applicable Tranche minus 0.50%, in each case effective for each day in such
period and (ii) to each Issuing Bank, for its own account (x) three Business
Days after the last Business Day of March, June, September and December of each
year and three Business Days after the date on which the Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the daily average stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay the agency fees to (x) the Administrative Agent,
for the account of the Administrative Agent (the “Administrative Agent Fees”)
and (y) to the Collateral Agent, for the account of the Collateral Agent (the
“Collateral Agent Fees”), in each case set forth in the Fee Letter, as amended,
restated, supplemented or otherwise modified from time to time, at the times
specified therein.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

 

81



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration, bankruptcy or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided, that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Facility
Loans in respect of any Tranche, upon termination of the Commitments in respect
of such Tranche; provided, that (A) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or
Swingline Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

82



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as

 

83



--------------------------------------------------------------------------------

applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as applicable, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Notwithstanding the foregoing, the Borrower shall not be liable for any loss,
cost or expense under this Section 2.17 in connection with any Reallocation so
long as no Loan subject to such Reallocation has an Interest Period that begins
prior to the relevant Reallocation Date and ends following such Reallocation
Date.

 

84



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if a Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or any
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower to permit such payments to be made
without such withholding tax or at a reduced rate; provided, that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction other than the United States if in
the reasonable judgment of such Lender such compliance would subject such Lender
to any material unreimbursed cost or expense or would otherwise be
disadvantageous to such Lender in any material respect.

 

85



--------------------------------------------------------------------------------

(f) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service
Form W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-81MY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-81MYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender and is not an exempt recipient within the
meaning of Treasury Regulation section 1.6049-4(c) shall deliver such forms, if
legally entitled to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose). In addition, each Lender that is not a Foreign Lender shall deliver to
the Borrower and the Administrative Agent two copies of Internal Revenue Service
Form W-9 (or any subsequent versions thereof or successors thereto) on or before
the date such Lender becomes a party and upon the expiration of any form
previously delivered by such Lender. Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.

(g) If the Administrative Agent, Issuing Bank or Lender determines in good faith
and in its sole discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of Administrative Agent, such Issuing Bank or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges

 

86



--------------------------------------------------------------------------------

imposed by the relevant Governmental Authority) to Administrative Agent, such
Issuing Bank or such Lender in the event Administrative Agent, such Issuing Bank
or such Lender is required to repay such refund to such Governmental Authority.
This Section 2.17(g) shall not be construed to require the Administrative Agent,
any Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems, in good faith and in its own
discretion, to be confidential) to the Loan Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) Subject to the terms of the Intercreditor Agreement and Section 2.10(b)
hereof, if (i) at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees and other
Obligations then due from the Borrower hereunder or (ii) at any time that an
Availability Triggering Event shall have occurred and be continuing and proceeds
of Collateral are received by the Administrative Agent, such funds shall be
applied: first, ratably, to pay any fees, indemnities, or expense reimbursements
then due to the Revolving Facilities Agents or any Issuing Bank from the
Borrower (other than in connection with Cash Management Obligations or Secured
Swap Obligations); second, ratably, to pay any fees or expense reimbursements
then due to the Lenders from the Borrower (other than in connection with Cash
Management Obligations or Secured Swap Obligations); third, ratably, to pay
interest due and payable in respect of any unreimbursed L/C Disbursements,
Protective Advances and Overadvances; fourth, ratably to pay principal of
unreimbursed L/C Disbursements, Protective Advances and Overadvances; fifth,
ratably, to pay interest due and payable in respect of any Revolving Loans;
sixth, ratably, to pay principal of Revolving Facility Loans (other than
Protective Advances and Overadvances) then due from the Borrower hereunder and
Secured Swap Obligations; seventh, ratably, to cash collateralize Letters of
Credit in accordance with the

 

87



--------------------------------------------------------------------------------

procedures set forth in Section 2.05(j); eighth, ratably, to the payment of any
other Secured Obligations due to the Agents or any Lender by the Borrower;
ninth, as provided for under the Intercreditor Agreement; and tenth, to the
Borrower or as the Borrower shall direct.

(c) If any Lender of a Tranche shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Facility Loans of such Tranche or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans and accrued interest thereon (in each case with respect to such Tranche)
than the proportion received by any other Lender with respect to such Tranche,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans (in each case of such Tranche) of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders under such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans (in each case of such Tranche); provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 2.21, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

88



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank, which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrower may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders (or, if such amendment or waiver by
its terms requires the consent of the Super Majority Lenders, the Super Majority
Lenders) shall have granted their consent, then the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Bank; provided, that: (a) all
Obligations of the Borrower owing to such Non-Consenting Lender (including
accrued Fees and any amounts due under Section 2.15, 2.16 or 2.17) being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment

 

89



--------------------------------------------------------------------------------

and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, the Agents, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within three Business Days after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.21. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time after the earlier to occur of
(x) the 60th day following the Closing Date and (y) the Syndication Date, and
prior to the Maturity Date, request that the Incremental Amount be provided by
one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility
Commitments in their own discretion; provided, that each Incremental Revolving
Facility Lender shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) unless such Incremental
Revolving Lender is a Lender, an Affiliate of a Lender or an Approved Fund. Such
notice shall set forth (i) the amount of the Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5.0
million and a minimum amount of $25.0 million or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Revolving Facility
Commitments are requested to become effective (the “Increased Amount Date”) and
(iii) whether such Incremental Revolving Loan Commitments are to be Current
Asset Revolving Facility Commitments or commitments to make revolving loans with
pricing and/or terms different from the Current Asset Revolving Facility Loans
(“Other Revolving Loans”).

(b) The Borrower and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Facility Commitment of such Incremental
Revolving Facility Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Incremental

 

90



--------------------------------------------------------------------------------

Revolving Facility Commitments; provided, that (i) the Other Revolving Loans
shall have the same guarantees as and rank pari passu or junior in right of
payment and of security with the Current Asset Revolving Facility Loans and,
except as to pricing and final maturity date, shall have (x) the same terms as
the Current Asset Revolving Facility Loans, as applicable, or (y) intercreditor
arrangements and such other terms as shall be reasonably satisfactory to the
Revolving Facilities Agents and (ii) the final maturity date of any Other
Revolving Loans shall be no earlier than the Maturity Date; and provided,
further, that without the prior written consent of the majority of the Lenders
under the Current Asset Revolving Facility, (i) if the Applicable Margin (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount payable to all Lenders providing such Incremental
Revolving Facility Commitments (based on an assumed four year average life,
e.g., 0.25% of Applicable Margin equals 1.00% in upfront or similar fees or
original issue discount)) relating to the Incremental Revolving Facility exceeds
the Applicable Margin (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount payable to all Lenders
providing the Revolving Loans (based on an assumed four year average life, e.g.,
0.25% of Applicable Margin equals 1.00% in upfront or similar fees or original
issue discount)) relating to the Current Asset Revolving Facility by more than
0.50%, the Applicable Margin relating to the Current Asset Revolving Facility
shall be adjusted to be equal to the Applicable Margin for the Incremental
Revolving Facility (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Extensions of Credit (based on an assumed four year
average life, e.g., 0.25% of Applicable Margin equals 1.00% in upfront or
similar fees or original issue discount)) minus 0.50%. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Loan Commitments evidenced thereby as provided for in Section 9.08(e).
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness, both before and after such effectiveness, (x) there is no Default
or Event of Default and (y) the Borrower shall be in Pro Forma Compliance,
(ii) the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the Borrower and
containing calculations in reasonable detail demonstrating compliance with the
requirement contained in preceding subclause (i)(y), and (iii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably require
to assure that the Revolving Facility Loans in respect of the Incremental
Revolving Facility Commitments are secured by the Collateral ratably with (or,
to the extent agreed by the applicable Incremental Revolving Facility Lenders in
the applicable Incremental Assumption Agreement, junior to) the existing Current
Asset Revolving Facility Loans.

 

91



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than Other Revolving Loans), when originally made, are
included in each Borrowing of outstanding Revolving Facility Loans on a pro rata
basis. The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (if applicable or, in any foreign jurisdiction
where an equivalent status exists, enjoys the equivalent status under the laws
of such foreign jurisdiction of organization) under the laws of the jurisdiction
of its organization, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or memorandum or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or by-laws of Holdings, the Borrower or any
such Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default

 

92



--------------------------------------------------------------------------------

referred to in clause (i) or (ii) of this Section 3.02(b), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by Holdings, the
Borrower or any such Subsidiary Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code and PPSA financing statements (and equivalent filings in other
jurisdictions), (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) filings which may be required under Environmental Laws,
(e) such as have been made or obtained and are in full force and effect,
(f) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and
(g) filings or other actions listed on Schedule 3.04 and equivalent foreign
filings to those listed in paragraphs (a) through (g) above.

SECTION 3.05. Financial Statements. (a) The unaudited pro forma consolidated
balance sheet and related consolidated statements of income, stockholders’
equity and cash flows of Holdings, together with its consolidated Subsidiaries
(including the notes thereto) (the “Pro Forma Financial Statements”) and pro
forma adjusted EBITDA (the “Pro Forma Adjusted EBITDA”), for the fiscal year
ending December 31, 2006, copies of which have heretofore been furnished to each
Lender (via inclusion in the Information Memorandum), have been prepared giving
effect (as if such events had occurred on such date) to the Transactions. Each
of the Pro Forma Financial Statements and the Pro Forma Adjusted EBITDA has been
prepared in good faith based on assumptions believed by Holdings to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a pro forma basis the estimated
financial position of Holdings and its consolidated Subsidiaries as at
September 30, 2007, assuming that the Transactions had actually occurred at such
date, and the results of operations of Holdings and its consolidated
subsidiaries for the twelve-month period ended September 30, 2007, assuming that
the Transactions had actually occurred on the first day of such twelve-month
period.

 

93



--------------------------------------------------------------------------------

(b) The audited consolidated balance sheets of Holdings as at December 31, 2004,
2005 and 2006, and the related audited consolidated statements of income and
cash flows for such fiscal years, reported on by and accompanied by a report
from PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished
to each Lender, present fairly in all material respects the consolidated
financial position of Holdings as at such date and the consolidated results of
operations and cash flows of Holdings for the fiscal years then ended.

(c) The unaudited consolidated balance sheet of Holdings as at June 30, 2007 and
the related unaudited consolidated statements of income and cash flows for the
three-month period ended June 30, 2007, copies of which have heretofore been
furnished to each Lender, present fairly in all material respects the
consolidated financial position of Holdings as at such date and the consolidated
results of operations and cash flows of Holdings for such period (subject to
normal year-end audit adjustments and the absence of footnotes).

SECTION 3.06. No Material Adverse Effect. Since March 31, 2007, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or its Subsidiaries has defaulted under any lease to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
Acquired Business, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

 

94



--------------------------------------------------------------------------------

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Holdings or by any
such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings in connection with the Transactions or as set forth on
Schedule 3.08(b).

(c) QD Capital has no significant assets or liabilities other than those
permitted pursuant to Section 6.09.

SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 

95



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions) and, on the Closing Date, up to
the full amount of the Revolving Facility, (a) to fund a portion of the
consideration for the Acquisition and the other Transactions, (b) to refinance
the Refinanced Indebtedness and (c) to pay the Transaction Expenses.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each of Holdings, the
Borrower and the Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it and
(ii) each such Tax return is true and correct;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such Taxes
to the extent not yet due and payable) with respect to all periods or portions
thereof ending on or before the Closing Date (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP), which Taxes, if not paid or adequately provided for, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes; and

(d) There is no action, suit, proceeding, investigation, audit, or claim now
pending or, to the best knowledge of Holdings, the Borrower or any of the
Subsidiaries, threatened by any authority regarding any taxes related to
Holdings, the Borrower or any of the Subsidiaries.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry

 

96



--------------------------------------------------------------------------------

nature) (the “Information”) concerning Holdings, the Borrower, the Subsidiaries,
the Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with its terms and with
all applicable laws, including without limitation ERISA and the Code (including
without limitation any Code provisions compliance with which is necessary for
any intended favorable tax treatment); (ii) no Reportable Event has occurred
during the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) aggregate Unfunded Pension
Liability (taking into account only Plans with positive Unfunded Pension
Liabilities) is less than $20.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of the Borrower, Holdings, the
Subsidiaries and the ERISA Affiliates (A) has received any written notification
that any Multiemployer Plan is in reorganization or has been terminated within
the meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any withdrawal liability to any
Multiemployer Plan; and (vi) no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or to the knowledge of Holdings or the Borrower, threatened.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. Except as set forth in Schedules 3.16
(i)-(iv) and except as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) with respect to
property owned or operated by the Borrower and any of its Subsidiaries, no
written notice, request for information, order, complaint or penalty has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of or liability under
any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) with respect to property not owned or operated by the
Borrower and any of its Subsidiaries, no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(iii) each of the Borrower and its Subsidiaries has all material environmental
permits, licenses and other approvals necessary for its operations to comply
with all applicable Environmental Laws and is, and for the last three years, has
been, in compliance with the terms of such permits, licenses and other approvals
and with all other applicable Environmental Laws, (iv) to the Borrower’s
knowledge, no Hazardous Material has been Released at, on or under any property
currently owned, operated or leased by the Borrower or any of its Subsidiaries
in amounts or concentrations that would reasonably be expected to give rise to
any cost, liability or obligation of the Borrower or any of its Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in amounts or
concentrations that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws and (v) there are no agreements in which the Borrower or any
of its Subsidiaries has expressly assumed or undertaken responsibility for any
known or reasonably likely liability or obligation of any other person arising
under or relating to Environmental Laws, which in any such case has not been
made available to the Administrative Agent prior to the date hereof.

This Section 3.16 shall provide the only representations and warranties
respecting Environmental Law Matters.

SECTION 3.17. Security Documents. (a) Each Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the applicable Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or its designee pursuant to the Intercreditor
Agreement), and in the case of the other Collateral described in the Collateral
Agreement, when financing statements and other filings specified in the
Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the applicable Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code and PPSA financing statements, in each case prior and
superior in right to the Lien of any other person (except for Permitted Liens
and Liens that are pari passu or have priority by operation of law).

 

98



--------------------------------------------------------------------------------

(b) When the applicable Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the applicable Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic Intellectual Property, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens
and Liens that are pari passu or have priority by operation of law (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Closing Date). When the
actions specified in clause (iv) of the definition of “Eligible Truck and
Trailer Fleet” (disregarding the proviso to said clause (iv)) are taken with
respect to Transportation Equipment represented by certificates of title, the
Collateral Agent for the benefit of the applicable Secured Parties) shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties thereunder in such Transportation Equipment, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens and Liens that are pari passu or have priority by operation of
law

(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the applicable Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent permissible under applicable law. In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent (or its designee pursuant to the Intercreditor Agreement), the
Collateral Agent (for the benefit of the applicable Secured Parties) shall have,
to the extent permissible under applicable law, a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to the Lien of any other person (except for
Permitted Liens and Liens that are pari passu or have priority by operation of
law).

(d) The applicable Mortgages executed and delivered on the Closing Date are, and
the applicable Mortgages executed and delivered after the Closing Date pursuant
to Section 5.10 shall be, effective to create in favor of the Collateral Agent
(for the benefit of the applicable Secured Parties) a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title, and
interest of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens.

 

99



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.18. Location of Real Property and Leased Premises; Location of
Collateral. (a) Schedule 3.18(a) correctly identifies, in all material respects,
as of the Closing Date all material Real Property owned by Holdings, the
Borrower and the Subsidiary Loan Parties. As of the Closing Date, Holdings, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them on such Schedule. Schedule 3.18(a) lists correctly
in all material respects, as of the Closing Date, all material Real Property
leased by Holdings, the Borrower and the Subsidiary Loan Parties. As of the
Closing Date, Holdings, the Borrower and the Subsidiary Loan Parties have in all
material respects valid leases in all the Real Property set forth as being
leased by them on such Schedule.

(b) Schedule 13(b) lists correctly in all material respects all leased premises
at which Inventory, Equipment or Transportation Equipment (other than
Transportation Equipment in transit in the ordinary course of business) is
located.

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of Holdings, the Borrower
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Holdings, the Borrower and its Subsidiaries on a consolidated basis; (ii) the
present fair saleable value of the property of Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings, the Borrower and its
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Holdings, the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower

 

100



--------------------------------------------------------------------------------

and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters; and (c) all payments due
from Holdings, the Borrower or any of the Subsidiaries or for which any claim
may be made against Holdings, the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings, the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which Holdings, the
Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

SECTION 3.22. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

SECTION 3.24. Senior Indebtedness. The Obligations constitute “Senior Debt” (or
the equivalent thereof) under and as defined in the Existing Subordinated Notes
and any Permitted Refinancing Indebtedness in respect thereof.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

101



--------------------------------------------------------------------------------

(b) (i) In the case of each Credit Event that occurs on the Closing Date, the
conditions in Section 7.1(a) of the Purchase Agreement (but only with respect to
representations and warranties that are material to the interests of the
Lenders, and only to the extent that the Borrower has the right to terminate its
obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement) shall be satisfied, and the
representations and warranties made in Sections 3.01(b), 3.01(d), 3.02(a),
3.02(b)(i)(C), 3.02(b)(ii), 3.03, 3.10, 3.11, 3.17 and 3.24 shall be true and
correct in all material respects; and (ii) in the case of each other Credit
Event, the representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) In the case of each Credit Event that occurs after the Closing Date, at the
time of and immediately after such Borrowing or issuance, amendment, extension
or renewal of a Letter of Credit (other than an amendment, extension or renewal
of a Letter of Credit without any increase in the stated amount of such Letter
of Credit), as applicable, no Event of Default or Default shall have occurred
and be continuing or would result therefrom.

(d) The aggregate Revolving Facility Credit Exposure does not exceed the lesser
of (i) the Revolving Facility Commitments and (ii) the Borrowing Base in effect
at such time (subject to Sections 2.01(a) and (b)).

(e) After giving effect to any Borrowing and any issuance of a Letter of Credit,
Availability shall not be less than $0.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

102



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a favorable written opinion
of (i) O’Melveny & Myers LLP, special New York counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent and
(ii) local counsel reasonably satisfactory to the Administrative Agent as
specified on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate and memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) (where such certification is available in the relevant person’s
jurisdiction of incorporation) of the jurisdiction of its organization, and a
certificate as to the good standing (or similar concept, to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary or similar officer of
each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member or equivalent body)
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

 

103



--------------------------------------------------------------------------------

(C) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above;

(iv) a duly executed copy of the Intercreditor Agreement; and

(v) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
any Collateral the security interest in which may be perfected by the filing of
a UCC or PPSA financing statement (or the appropriate equivalent) or the
delivery of stock certificates and the security agreement giving rise to the
security interest therein) that is not provided on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so, which such security
interest or deliverable shall be delivered within the time periods specified
with respect thereto in Schedule 4.02(d)) and the Administrative Agent shall
have received a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby, and the results of a search of the Uniform Commercial Code
(and judgment, bankruptcy, and federal and state tax Liens) (or PPSA or other
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been released, or shall be released upon the funding of the Loans.

(e) The Acquisition shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement in
accordance with the terms and conditions of the Acquisition as set forth in the
Purchase Documents, without material amendment, supplement, modification or
waiver thereof which is materially adverse to the Lenders without the prior
written consent of the Administrative Agent.

 

104



--------------------------------------------------------------------------------

(f) The Borrower shall have received gross cash proceeds of (i) $46.5 million
from the issuance of the New Senior Notes.

(g) The terms and conditions of the New Senior Notes (including terms and
conditions relating to the interest rate, fees, amortization, maturity,
covenants, defaults and remedies) shall be as set forth in the New Senior Notes
Offering Memorandum or otherwise reasonably satisfactory to the Administrative
Agent.

(h) The Lenders shall have received the financial statements referred to in
Section 3.05.

(i) On or prior to the Initial Borrowing Date and substantially concurrently
with the incurrence of Loans and the use of such Loans to refinance the
extensions of credit under the Existing Credit Facility Agreements on such date,
all Indebtedness of Holdings and its Subsidiaries under the Existing Credit
Facility Agreements shall have been repaid in full, together with all fees and
other amounts owing thereon, all commitments under the Existing Credit Facility
Agreements shall have been terminated and all letters of credit issued pursuant
to the Existing Credit Facility Agreements (other than the Existing Letters of
Credit) shall have been terminated.

(j) On the Closing Date and substantially concurrently with the incurrence of
Loans on such date, all security interests in respect of, and Liens securing,
the Indebtedness under the Existing Credit Facility Agreements created pursuant
to the security documentation relating to the Existing Credit Facility
Agreements shall have been terminated and released, and the Administrative Agent
shall have received all such releases as may have been requested by the
Administrative Agent, which releases shall be in form and substance satisfactory
to the Administrative Agent. Without limiting the foregoing, there shall have
been delivered to the Administrative Agent, if requested, (w) payoff letters, in
form and substance reasonably satisfactory to the Administrative Agent,
(x) proper termination statements (Form UCC-3, PPSA-2C or the appropriate
equivalent) for filing under the UCC or equivalent statute or regulation of each
jurisdiction where a financing statement or application for registration (Form
UCC-1 or PPSA-1C or the appropriate equivalent) was filed with respect to
Holdings or any of its Subsidiaries in connection with the security interests
created with respect to the Existing Credit Facility Agreements,
(y) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of Holdings or any of its
Subsidiaries on which filings have been made and (z) terminations of all
mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of Holdings or any of its Subsidiaries, in each case, to
secure the obligations under the Existing Credit Facility Agreements, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(k) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, Holdings shall have outstanding no
Indebtedness and the Borrower and the Subsidiaries shall have outstanding no
Indebtedness other than (i) the Loans and other extensions of credit under this
Agreement, (ii) the Existing Senior Notes, the Existing Subordinated Notes and
the New Senior Notes, and (iii) other Indebtedness permitted pursuant to
Section 6.01.

 

105



--------------------------------------------------------------------------------

(l) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by the Chief Financial Officer of the Borrower
confirming the solvency of Holdings, the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date.

(m) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
White & Case LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

(n) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement.

(o) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(p) The Borrower shall have used commercially reasonable efforts to have
received a corporate credit rating by S&P and a corporate family rating by
Moody’s.

(q) The Administrative Agent shall have received a Borrowing Base Certificate.

(r) On the Closing Date, the Loan Parties shall have delivered to the Current
Asset Revolving Facility Collateral Agent (or its designee) title certificates
in respect of Transportation Equipment owned by the Loan Parties having an
aggregate Net Orderly Liquidation Value of at least $112.5 million.

(s) Since March 31, 2007, there has been no event, change, occurrence, condition
or circumstance that, either individually or in the aggregate, has had or could
reasonably be expected to have a material adverse effect on the business,
property, assets, liabilities, operations or condition (financial or otherwise)
of Holdings, the Borrower and their Subsidiaries, taken as a whole, the ability
of the Loan Parties to perform their obligations under the Loan Documents, or
the validity or enforceability of any of the Loan Documents or the rights and
remedies of the Current Asset Revolving Facility Administrative Agent, the Fixed
Asset Revolving Facility Administrative Agent, the Current Asset Revolving
Facility Collateral Agent, the Fixed Asset Revolving Facility Collateral Agent
and the Lenders thereunder

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

106



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of its Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and except
as otherwise expressly permitted under Section 6.05; provided that the Borrower
may liquidate or dissolve one or more Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution, except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

 

107



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Agents, the Lenders, any Issuing Bank or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Agents, the
Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Agents or the Lenders that such
insurance is adequate for the purposes of the business of Holdings, the Borrower
and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Revolving
Facilities Agents (and the Administrative Agent will promptly furnish such
information to the Lenders):

(a) Within 30 days following the end of each fiscal month, for such fiscal
month, a consolidated balance sheet and related statements of operations and
cash flows showing the consolidated financial position of Holdings and its
Subsidiaries, on a basis consistent with the basis for Holdings’ historical
preparation of monthly management financial report;

(b) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending December 31, 2007), (i) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of each of (x) Holdings and its Subsidiaries and (y) Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations

 

108



--------------------------------------------------------------------------------

during such year and, starting with the fiscal year ending December 31, 2007,
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be audited by independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which shall not be qualified as to scope of audit or as to the
status of Holdings, Borrower or any Material Subsidiary as a going concern) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Holdings
and its Subsidiaries, or Borrower and its Subsidiaries, as applicable, on a
consolidated basis in accordance with GAAP and (ii) management’s discussion and
analysis (in reasonable detail) of significant operational and financial
developments during the relevant period for Holdings and its Subsidiaries (it
being understood that the delivery by Holdings of annual reports on Form 10 K of
Holdings and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) as to Holdings and its Subsidiaries to the extent such
annual reports include the information specified herein);

(c) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of each of (x) Holdings
and its Subsidiaries and (y) Borrower and its Subsidiaries as of the close of
such fiscal quarter and the consolidated results of its operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year and (ii) management’s discussion and analysis of
significant operational and financial developments during such quarterly period
for Holdings and its Subsidiaries, all of which shall be in reasonable detail
and which consolidated balance sheet and related statements of operations and
cash flows shall be certified by a Financial Officer of the Borrower on behalf
of Holdings as fairly presenting, in all material respects, the financial
position and results of operations of Holdings and its Subsidiaries, or Borrower
and its Subsidiaries, as applicable, on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of footnotes)
(it being understood that the delivery by Holdings of quarterly reports on Form
10-Q of Holdings and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(c) as to Holdings and its Subsidiaries to the
extent such quarterly reports include the information specified herein);

(d) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending December 31, 2007,
setting forth computations in reasonable detail satisfactory to the Revolving
Facilities Agents demonstrating compliance with Section 6.10 and demonstrating
the calculation of Availability as of the end of such fiscal quarter,
(iii) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary” and (iv) certifying a list of names of all Unrestricted Subsidiaries
and that each Subsidiary set forth on such list qualifies as an Unrestricted
Subsidiary, and (y) concurrently with any delivery of financial statements under

 

109



--------------------------------------------------------------------------------

paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(e) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Revolving Facilities Agents, other materials filed by Holdings,
the Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

(f) Within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(g) Upon the reasonable request of the Revolving Facilities Agents, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(h) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Revolving Facilities Agents may reasonably request (in each
case, for itself or on behalf of any Lender);

(i) At any time (x) following the occurrence and during the continuance of an
Availability Triggering Event or (y) that Availability under the Current Asset
Revolving Facility is less than $20.0 million, monthly inventory reports,
summaries of receivables and payables and information concerning aging of
receivables and payables, in each case reasonably satisfactory to the Current
Asset Revolving Facility Agents;

(j) On or before the fifteenth Business Day of each month from and after the
Closing Date, a Borrowing Base Certificate from the Borrower substantially in
the form of Exhibit B as of the last day of the immediately preceding month,
with such supporting materials as the Revolving Facilities Agents shall
reasonably request; provided, that the Borrowing Base Certificate for
(a) December 2007 shall not be required to be delivered until the 31st day of
the following month and (b) each of the months in the first quarter following
the Closing Date shall not be required to be delivered, in each case, until the
25th day of the following month. Notwithstanding the foregoing, after the
occurrence and during the continuance of an

 

110



--------------------------------------------------------------------------------

Availability Triggering Event, the Borrower shall, if requested by the Revolving
Facilities Agents, execute and deliver to the Revolving Facilities Agents
Borrowing Base Certificates weekly. The Borrower may, at its option, deliver
Borrowing Base Certificates more frequently than required by the foregoing
provisions of this Section 5.04;

(k) Promptly upon request by the Administrative Agent, (i) copies of all notices
received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event, and (ii) a
complete copy of the most recently filed annual report (on IRS Form 5500-series)
of each Plan with Unfunded Pension Liability (including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the IRS; and

(l) Concurrently with the delivery of the financial information referred to in
preceding paragraph (c), such updates as may be necessary in order that the
representation and warranty contained in Section 3.18(b) shall be true at such
time.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA
Events, would reasonably be expected to have a Material Adverse Effect, such
notice to include the details as to such occurrence and any notices received by
Holdings, the Borrower, such Subsidiary or ERISA Affiliate from the PBGC or any
other government agency, or (to the extent known and available to Holdings, the
Borrower, such Subsidary or such ERISA Affiliate and permitted by applicable
confidentiality obligations) a Plan participant with respect thereto; or that a
Plan has an Unfunded Pension Liability which, when added to the aggregate amount
of Unfunded Pension Liabilities with respect to all other Plans, exceeds the
aggregate amount of such Unfunded Pension Liabilities that existed on the
Closing Date by an amount that would reasonably be expected to have a Material
Adverse Effect.

 

111



--------------------------------------------------------------------------------

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Appraisals; Collateral Audits. (a) Maintain all financial records in accordance
with GAAP and, upon five (5) Business Days’ notice (or, if an Event of Default
or Availability Triggering Event has occurred and is continuing, one Business
Day’s notice), permit any authorized representatives of the Revolving Facilities
Agents to visit, audit and inspect any of the properties of Holdings, the
Borrower or any of the Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its and their affairs, finances and business with its and their officers
and certified public accountants (so long as the Borrower has the opportunity to
participate in any discussions with such certified public accountants), at such
reasonable times during normal business hours and without undue disruption to
the business of the Borrower as often as may be reasonably requested, in each
case at the expense of the Borrower. If an Availability Triggering Event has
occurred and is continuing, representatives of each Lender (at such Lender’s
expense) will be permitted to accompany representatives of the Revolving
Facilities Agents during each visit, inspection and discussion conducted during
the existence of such Availability Triggering Event. If no Availability
Triggering Event or Event of Default has occurred and is continuing, the
Revolving Facilities Agents shall not conduct more than two Collateral Audits
per year (with one such Collateral Audit to be performed on a desktop basis),
and if an Availability Triggering Event has occurred and is continuing, the
Revolving Facilities Agents may conduct up to four Collateral Audits in any
calendar year (not to exceed one Collateral Audit per fiscal quarter).

(b) The Borrower shall provide to the Revolving Facilities Agents, upon request
of the Revolving Facilities Agents and at the expense of the Borrower, in any
calendar year, two appraisals (with one such appraisal or update thereof to be
performed on a desktop basis) or update thereof of any or all of the Collateral
(except with respect to Real Property, as to which the Revolving Facilities
Agents shall not request more than one appraisal or update thereof, in any
calendar year) from one or more Acceptable Appraisers, and prepared in a form
and on a basis reasonably satisfactory to the Revolving Facilities Agents, such
appraisal and/or update to include, without limitation, information required by
applicable law and by the internal policies of the Lenders, provided that if an
Event of Default or Availability Triggering Event has occurred and is
continuing, the Revolving Facilities Agents shall be entitled to receive up to
four such appraisals in any calendar year (not to exceed one appraisal per
fiscal quarter). In addition, the Loan Parties shall have the right (but not the
obligation), at their expense, at any time and from time to time (but not more
than twice per year) to provide the Revolving Facilities Agents with additional
appraisals or updates thereof of any or all of the Collateral from one or more
Acceptable Appraisers (as selected by the Borrower), and prepared in a form and
on a basis reasonably satisfactory to the Revolving Facilities Agents, in which
case such appraisals or updates shall be used in connection with the
determination of the Net Orderly Liquidation Value and the calculation of the
Borrowing Base hereunder. In connection with any appraisal requested by the
Revolving Facilities Agents pursuant to this Section 5.07, the Loan Parties
shall

 

112



--------------------------------------------------------------------------------

be given twenty days following such request by the Revolving Facilities Agents
to choose and engage the Acceptable Appraiser prior to the commencement of such
appraisal. With respect to each appraisal made pursuant to this Section 5.07
after the Closing Date, (i) the Revolving Facilities Agents and the Loan Parties
shall each be given a reasonable amount of time to review and comment on a draft
form of the appraisal prior to its finalization and (ii) any adjustments to the
Net Orderly Liquidation Value or the Borrowing Base hereunder as a result of
such appraisal shall become effective 20 days following the finalization of such
appraisal.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans
and Swingline Loans, and request the issuance of Letters of Credit, solely for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions) and, on the Closing Date, up to the full amount of the
Revolving Facility, (a) to fund a portion of the consideration for the
Acquisition and the other Transactions, (b) to refinance the Refinanced
Indebtedness and (c) to pay the Transaction Expenses.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to such
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the applicable Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) of the Loan Parties that has an individual fair market value in an
amount greater than $1.0 million is acquired by the Borrower or any other Loan
Party after the Closing Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to
Section 5.10(g) or the Security Documents) will (i) notify the Collateral Agent
thereof, and (ii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

 

113



--------------------------------------------------------------------------------

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
value at the time of acquisition in excess of $1.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Closing Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey which meet
the requirements described in paragraph (i) of the definition of Collateral and
Guarantee Requirement and an opinion of local counsel in form and substance
reasonably satisfactory to the Collateral Agent.

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary (other than, at the Borrower’s option, Immaterial Subsidiaries),
within ten Business Days after the date such Wholly-Owned Subsidiary is formed
or acquired, notify the Collateral Agent and the Lenders thereof and, within 20
Business Days after the date such Wholly-Owned Subsidiary is formed or acquired
or such longer period as the Collateral Agent shall agree, cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Wholly-Owned
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Wholly-Owned Subsidiary owned by or on behalf of any Loan Party (and in
connection therewith shall deliver to the Administrative Agent such evidence as
the Administrative Agent may reasonably require (including appropriate corporate
documentation, resolutions and legal opinions) as to due organization,
authorization, legality, validity, binding effect and enforceability of the
applicable Loan Documents with respect to such Wholly-Owned Subsidiary), subject
to paragraph (g) below.

(e) If any additional Wholly-Owned Foreign Subsidiary of the Borrower is formed
or acquired after the Closing Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary) and if such Subsidiary is a “first tier”
Foreign Subsidiary directly owned by a Loan Party, within ten Business Days
after the date such Wholly-Owned Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to any Equity Interest in such
Wholly-Owned Foreign Subsidiary owned by or on behalf of any Loan Party, subject
to paragraph (g) below.

 

114



--------------------------------------------------------------------------------

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code, PPSA or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease or that has an
individual fair market value in an amount less than $1.0 million, (ii) any
vehicle, except Tractor Trailers, (iii) cash, deposit accounts and securities
accounts (except as provided in Section 5.11), (iv) any Equity Interests
acquired after the Closing Date (other than Equity Interests in the Borrower or,
in the case of any person which is a Subsidiary, Equity Interests in such person
issued or acquired after such person became a Subsidiary) in accordance with
this Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) with respect to contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (v) any assets acquired after the Closing Date,
to the extent that, and for so long as, taking such actions would violate
applicable law or an enforceable contractual obligation binding on such assets
that, in the case of contractual obligations, existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Revolving Facilities Agents shall reasonably determine that the costs
of obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Revolving Facilities Agents, the Borrower shall, and
shall cause any applicable Subsidiary to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (iv) and (v) above.

(h) Use reasonable best efforts to complete on or prior to the Fleet Filing Date
all actions necessary in order to perfect the security interests of the Lenders
in all Transportation Equipment of the Loan Parties. Take on or prior to the
Fleet Filing Date all actions necessary in order to perfect the security
interests of the Lenders in all Transportation Equipment of the Loan Parties
such that (x) no Availability Triggering Event shall exist on the Fleet Filing
Date and (y) the security interests of the Lenders in Transportation Equipment
required to be perfected pursuant to preceding clause (x) shall be perfected
effective as of the Closing Date under applicable law.

SECTION 5.11. Cash Management Systems; Application of Proceeds of Accounts.
(a) Subject to Section 5.11(i), each Loan Party shall enter into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the

 

115



--------------------------------------------------------------------------------

Revolving Facilities Agents, with the Collateral Agent and any bank with which
such Loan Party maintains a deposit account (each such account of a Loan Party
subject to a Blocked Account Agreement, a “Blocked Account”), covering each such
deposit account maintained with such bank.

(b) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Availability Triggering Event, the ACH or wire
transfer no less frequently than once per Business Day (unless this Agreement
has been terminated (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full) of all available
cash balances and cash receipts, including the then contents or then entire
ledger balance of each Blocked Account net of such minimum balance (not to
exceed $50,000 per account), if any, required by the bank at which such Blocked
Account is maintained to an account maintained by the Collateral Agent (the
“Dominion Account”).

(c) All collected amounts received in the Dominion Account shall be distributed
and applied on a daily basis by the Administrative Agent in the order specified
in Section 2.18(b).

(d) At any time after the occurrence and during the continuance of an
Availability Triggering Event as to which the Administrative Agent has notified
the Borrower, any cash or cash equivalents owned by any Loan Party must be
deposited in a Blocked Account subject to a Blocked Account Agreement.

(e) The Loan Parties may close deposit accounts or Blocked Accounts and/or open
new deposit accounts or Blocked Accounts, subject to the contemporaneous
execution and delivery to the Collateral Agent of any Blocked Account Agreement
required by the provisions of this Section 5.11 and otherwise reasonably
satisfactory to the Revolving Facilities Agents.

(f) The Dominion Account shall at all times be under the sole dominion and
control of the Collateral Agent.

(g) So long as no Availability Triggering Event has occurred and is continuing,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in any deposit account and the Blocked Accounts.

(h) Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (x) after this
Agreement has been terminated (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and the Commitments have been terminated and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full) or (y) when all Availability Triggering Events have been cured, shall
be remitted to the Loan Parties as the Borrower may direct.

 

116



--------------------------------------------------------------------------------

(i) If the Account Debtor in respect of any Account makes any payment to the
applicable Loan Party via wire transfer, such Loan Party shall direct the
Account Debtor to make such payment to a Blocked Account. If any funds are
received by any Loan Party from any Account Debtor in respect of any Account in
an account that is not a Blocked Account, such Loan Party shall cause such funds
to be deposited into a Blocked Account as soon as reasonably practicable, and in
any event within two Business Days of the receipt thereof.

(j) Notwithstanding anything herein to the contrary, it is understood and agreed
that no blocked account or other control agreements shall be required with
respect to (i) any disbursement or payroll accounts of Holdings, the Borrower or
any Subsidiary and (ii) any other accounts (including, without limitation,
deposit accounts) with an individual average monthly balance of less than
$250,000 (provided that all such accounts included in this clause (ii) shall
have an average monthly balance in the aggregate of no more than $1.0 million).

(k) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Section 5.11
during the initial 60 day period commencing on the Closing Date to the extent
that the arrangements described above are established and effective not later
than the date that is 60 days following the Closing Date or such later date as
the Revolving Facilities Agents, in their sole discretion, may agree.

SECTION 5.12. Fiscal Year; Accounting. In the case of Holdings and the Borrower,
cause their respective fiscal years to end on December 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

SECTION 5.13. Post-Closing Requirements. The Loan Parties shall take the actions
specified on Schedule 5.131 within the time periods specified therein following
the Closing Date (or such longer periods as may be agreed by the Revolving
Facilities Agents in their sole discretion). Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, all
representations, warranties, covenants, events of default and other agreements
herein and therein shall be deemed modified to the extent necessary to permit
the taking of the actions described on said Schedule within such time periods,
rather than as otherwise provided herein or therein; provided that to the extent
any representation and warranty would not be true because actions described in
Schedule 5.13 were not taken on the Closing Date, the respective representation
and warranty shall be required to be true and correct in all material respects
at the time the respective action is taken (or was required to be taken) in
accordance therewith.

--------------------------------------------------------------------------------

1 To include reinstatement of NJ foreign qualification (any others items?).

 

117



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Material
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary); provided that
intercompany Indebtedness owed to a Loan Party shall continue to be owed to a
Loan Party;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that such Refinancing is accompanied by a concurrent reduction in
Commitments in respect of the Indebtedness being Refinanced;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

118



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) Indebtedness of a Subsidiary acquired after the Closing Date or an entity
merged into or consolidated or amalgamated with the Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger or consolidation
or amalgamation is permitted by this Agreement and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) immediately after giving effect to such acquisition,
merger or consolidation or amalgamation, the assumption and incurrence of any
Indebtedness and any related transactions, the Borrower shall be in Pro Forma
Compliance and (C) the aggregate principal amount of Indebtedness incurred
pursuant to this clause (h) does not exceed $35.0 million at any time
outstanding;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided that unless the
Payment Conditions are satisfied at the time of the incurrence of such
Indebtedness, the aggregate principal amount of Indebtedness incurred pursuant
to this Section 6.01(i) shall not exceed $20.0 million;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other unsecured Indebtedness of the Borrower or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed $35.0 million;

(l) unsecured Indebtedness of the Notes Co-Issuers pursuant to (i) the Existing
Senior Notes, the Existing Subordinated Notes and the New Senior Notes, and (ii)
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

 

119



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Notes Co-Issuers described in paragraph (1) of this Section 6.01, so long as the
Guarantee of the Existing Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof is subordinated substantially on terms as set
forth in the Existing Subordinated Notes Indenture with respect to the Existing
Subordinated Notes, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (iii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of Holdings or any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary, and (v) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(s) to the
extent such Guarantees are permitted by 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the Total Net Senior
Secured Leverage Ratio shall not be greater than 3.75 to 1.00 and (ii) Permitted
Refinancing Indebtedness in respect thereof;

 

120



--------------------------------------------------------------------------------

(s) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed at
any time outstanding $25.0 million;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) [Reserved];

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for the Borrower’s and the Subsidiaries’ ordinary
course of operations (such Indebtedness, the “Overdraft Line”), which
Indebtedness may be secured as, but only to the extent and amount, provided in
Section 6.02(b) and in the Security Documents; provided that the aggregate
principal amount of Indebtedness incurred pursuant to this clause (w) does not
exceed $10.0 million at any time outstanding;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
$30.0 million;

(y) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(aa) mortgage financings incurred by the Borrower or any Subsidiary in
connection with any Real Property that is not included in the Borrowing Base,
not to exceed at any time outstanding 85% of the aggregate fair market value of
such Real Property; and

 

121



--------------------------------------------------------------------------------

(bb) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (aa)
above.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, in
each case set forth on Schedule 6.02(a) or, to the extent not listed in such
Schedule, where such property or assets have a fair market value that does not
exceed $5.0 million in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than after-acquired property that
is affixed or incorporated into the property covered by such Lien;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements owed to a person that is a Lender or an Affiliate of a Lender at
the time of entry into such Swap Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided, however,
in no event shall the holders of the Indebtedness under the Overdraft Line have
the right to receive proceeds in respect of a claim in excess of $10.0 million
in the aggregate (plus (i) any accrued and unpaid interest in respect of
Indebtedness incurred by the Borrower and the Subsidiaries under the Overdraft
Line and (ii) any accrued and unpaid fees and expenses owing by the Borrower and
the Subsidiaries under the Overdraft Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition or to
any Accounts, Equipment, Inventory or Transportation Equipment of any person
that is or becomes a Loan Party), and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;

 

122



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) pledges and deposits and other Liens made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations;
provided that the aggregate amount of all cash and the fair market value of all
other property subject to such pledges, deposits and other Liens shall not
exceed $10.0 million at any time outstanding;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) Zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, rights-of-way covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances which do not secure Indebtedness and are incurred in
the ordinary course of business and title defects or irregularities that are of
a minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided that such
Liens (i) shall be created substantially simultaneously with the incurrence of
such Indebtedness and (ii) do not at any time encumber any property other than
the property the acquisition of which is financed by such Indebtedness;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as (i) such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or direct proceeds
thereof and (ii) such Liens shall be created substantially simultaneously with
the consummation of the related Sale-Leaseback Transaction;

 

123



--------------------------------------------------------------------------------

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) provided that such Liens, to the extent they secure aggregate
amounts of more than $20.0 million, shall be discharged within 60 days of the
creation thereof;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (k) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness permitted under Section 6.01;

(u) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

124



--------------------------------------------------------------------------------

(v) other Liens so long as, after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, the Total Net Senior Secured Leverage Ratio on a
Pro Forma Basis shall not be less than 3.75 to 1.00 and at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided that any such Lien on the Collateral (i) shall be junior to the Liens
in favor of the Lenders and (ii) shall be on terms (including intercreditor
arrangements) which are customary and reasonably satisfactory to the Revolving
Facilities Agents;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) [Reserved];

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party;

(dd) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $15.0 million; and

(ee) Liens on Real Property owned by the Borrower or any Subsidiary securing
mortgages permitted under Section 6.01(aa).

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after

 

125



--------------------------------------------------------------------------------

the Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property or (ii) by any Foreign
Subsidiary regardless of when such property was acquired, and (b) with respect
to any property owned by the Borrower or any Domestic Subsidiary, if at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such lease, the Remaining Present Value of such lease,
together with the Remaining Present Value of outstanding leases previously
entered into under this Section 6.03(b), would not exceed $40.0 million.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions (including the Acquisition);

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to $17.5 million; provided, further, that
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and the
Subsidiaries and (y) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business consistent with past practice shall not
be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$5.0 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Holdings solely to the extent that the
amount of such loans and advances shall be contributed to the Borrower in cash
as common equity;

 

126



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
paragraph (h) is not increased at any time above the amount of such Investment
existing on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed $40.0 million (plus any returns
of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(b) above and shall cease to have been made pursuant to this clause (j) for so
long as such person continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition,

 

127



--------------------------------------------------------------------------------

merger or consolidation or amalgamation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation or amalgamation and
were in existence on the date of such acquisition, merger or consolidation or
amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, the Borrower or its Subsidiaries in connection with such
officer’s or employee’s acquisition of Equity Interests of Holdings so long as
no cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings;

(r) Investments in the equity interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(r) shall not in the aggregate exceed $12.5 million and (ii) in respect of each
such contribution, a Responsible Officer of the Borrower shall certify, in a
form to be agreed upon by the Borrower and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing, (y) the fair market value of the assets so
contributed and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Foreign Subsidiaries not to exceed $17.5 million in the
aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

 

128



--------------------------------------------------------------------------------

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) [Reserved];

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings;

(cc) Investments in joint ventures not in excess of $17.5 million in the
aggregate; provided, that for purposes of this paragraph (cc), Investments may
be in the form of a contribution of a Tractor Trailer or Tractor Trailers to
such Joint Venture and provided, further, that if any Investment pursuant to
this paragraph (cc) is made in any person that is not a Subsidiary of the
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date, such Investment shall thereafter be
deemed to have been made pursuant to paragraph (b) above and shall cease to have
been made pursuant to this paragraph (cc) for so long as such person continues
to be a Subsidiary of the Borrower; and

(dd) in addition to the foregoing Investments, the Borrower and its Subsidiaries
may make additional Investments; provided that, at the time such Investment is
made, the Payment Conditions are satisfied.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this Section shall not
prohibit:

 

129



--------------------------------------------------------------------------------

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (as lessee
pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale of surplus, obsolete,
damaged or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary (iv) the sale of Tractor Trailers
(other than pursuant to Permitted Program Affiliate Transactions), which, in the
Borrower’s or any Subsidiary’s reasonable opinion, are, obsolete, uneconomic or
no longer useful in the conduct of the Borrower’s or such Subsidiary’s business
or otherwise require upgrading, or (v) the sale of Permitted Investments in the
ordinary course of business; provided, that with respect to sales of Tractor
Trailers sold to a Program Affiliate, such Tractor Trailers shall not be
required to be obsolete, uneconomic or no longer useful in the conduct of the
Borrower’s or such Subsidiary’s business and shall not be subject to the
foregoing proviso, so long as the consideration for such sales consists solely
of cash and/or a promissory note pledged to the Collateral Agent pursuant to the
Collateral Agreement;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary of the Borrower
into (or with) the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger, consolidation or amalgamation or consolidation of any
Subsidiary into or with any Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary Loan Party and, in the case of
each of clauses (i) and (ii), no person other than the Borrower or Subsidiary
Loan Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge, consolidate or
amalgamate with any other person in order to effect an Investment permitted
pursuant to Section 6.04 so long as the continuing or surviving person shall be
a Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall (x) be made at a time when the Payment
Conditions are satisfied or (y) not in the aggregate exceed in any fiscal year
of the Borrower, $35.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06 and purchases and leases permitted by Section 6.10;

 

130



--------------------------------------------------------------------------------

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g)
shall not exceed, in any fiscal year of the Borrower, $35.0 million, (ii) no
Default or Event of Default exists or would result therefrom and (iii) with
respect to any such sale, transfer, lease or other disposition with aggregate
gross proceeds (including noncash proceeds) in excess of $10.0 million,
immediately after giving effect thereto, the Borrower shall be in Pro Forma
Compliance;

(h) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation or amalgamation, (i) involving
the Borrower, the Borrower is the surviving corporation, (ii) involving a
Domestic Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Domestic Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or
resulting entity shall be a Wholly Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) [Reserved];

(l) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $5.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $10.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Borrower; provided, further, that
(A) the aggregate gross consideration (including exchange assets, other noncash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (l) shall not exceed, in any fiscal year of the Borrower, $30.0
million, (B) no Default or Event of Default exists or would result therefrom,
and (C) with respect to any such exchange with aggregate gross consideration in
excess of $10.0 million, immediately after giving effect thereto, the Borrower
shall be in Pro Forma Compliance;

(m) Tractor Trailer Replacements; provided, that any disposition of a Tractor
Trailer pursuant to a Tractor Trailer Replacement shall be for an amount
(including any credits towards the purchase of a replacement Tractor Trailer) at
least equal to the fair market value thereof (as determined in good faith by
Borrower or any Subsidiary); and

 

131



--------------------------------------------------------------------------------

(n) the (i) purchase of fuel, insurance, tires and various other types of
equipment and services related to the trucking business on behalf of Program
Affiliates and/or (ii) purchase of fuel, insurance, tires and various other
types of equipment and services related to the trucking business and sell or
otherwise transfer the same to Program Affiliates, in each case in accordance
with the past practices of the Borrower or any Subsidiary, as in effect on the
Closing Date, so long as in any such case the Borrower or such Subsidiary
deducts the amount of such purchases from the weekly settlement or settlements
paid to such Program Affiliate pursuant to its Affiliate Billing Program.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties unless such disposition is for fair market value,
(ii) no sale, transfer or other disposition of assets shall be permitted by
paragraph (a) or (d) of this Section 6.05 unless such disposition is for at
least 75% cash consideration and (iii) no sale, transfer or other disposition of
assets in excess of $10.0 million shall be permitted by paragraph (g) of this
Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) shall not apply to any individual
transaction or series of related transactions involving assets with a fair
market value of less than $7.5 million or to other transactions involving assets
with a fair market value of not more than $10.0 million in the aggregate for all
such transactions during the term of this Agreement; provided, further, that for
purposes of clause (iii), (a) the amount of any liabilities (as shown on the
Borrower’s or any Subsidiary’s most recent balance sheet or in the notes
thereto) of the Borrower or any Subsidiary of the Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets, (b) any notes or other obligations
or other securities or assets received by the Borrower or such Subsidiary of the
Borrower from such transferee that are converted by the Borrower or such
Subsidiary of the Borrower into cash within 180 days of the receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $35.0 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than Holdings, the Borrower
or any Subsidiary Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall
take, and shall be authorized by each Lender to take, any actions reasonably
requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly

 

132



--------------------------------------------------------------------------------

or indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

(b) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of Holdings whether or not consummated,
(iii) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of its existence, (iv) payments permitted by Section 6.07(b),
(v) the Borrower may make Restricted Payments to any direct or indirect parent
company of the Borrower that files a consolidated U.S. federal tax return that
includes the Borrower and its subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and its Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group) and (vi) customary
salary, bonus and other benefits payable to, and indemnities provided on behalf
of, officers and employees of Holdings, in each case in order to permit Holdings
to make such payments; provided, that in the case of clauses (i), (ii) and
(iii), the amount of such Restricted Payments shall not exceed the portion of
any amounts referred to in such clauses (i), (ii) and (iii) that are allocable
to the Borrower and its Subsidiaries (which shall be 100% for so long as
Holdings owns no assets other than the Equity Interests in the Borrower);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings (including
related stock appreciation rights or similar securities) held by then present or
former directors, consultants, officers or employees of Holdings, the Borrower
or any of the Subsidiaries or by any Plan or any shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $5.0 million, plus (x) the amount of net proceeds
contributed to the Borrower that were received by Holdings during such calendar
year from sales of Equity Interests of Holdings to directors, consultants,
officers or employees of Holdings, the Borrower or any Subsidiary in connection
with permitted employee compensation and incentive arrangements, (y) the amount
of net proceeds of

 

133



--------------------------------------------------------------------------------

any key-man life insurance policies received during such calendar year and
(z) the amount of any cash bonuses otherwise payable to members of management,
directors or consultants of Holdings, the Borrower or its Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests, which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, the Borrower or its Subsidiaries in connection with a repurchase of
Equity Interests of Holdings will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to $7.5 million; provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom and, after giving effect
thereto, that the Borrower and its Subsidiaries shall be in Pro Forma
Compliance;

(f) the Borrower may make Restricted Payments on the Closing Date to consummate
the Transactions;

(g) the Borrower may make Restricted Payments to allow Holdings to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

(h) the Borrower may make Restricted Payments to Holdings so that Holdings may
make Restricted Payments to its equity holders in an amount equal to 4.0% per
annum of the net proceeds received (before or after the Closing Date) by the
Borrower from any public offering of Equity Interests of Holdings;

(i) the Borrower may make Restricted Payments to Holdings to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10; and

(j) in addition to the foregoing Restricted Payments, the Borrower and its
Subsidiaries may make additional Restricted Payments; provided that, at the time
such Restricted Payment is made and after giving effect thereto, the Payment
Conditions are satisfied.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other

 

134



--------------------------------------------------------------------------------

transaction with, any of its Affiliates or any known direct or indirect holder
of 10% or more of any class of Equity Interests of Holdings or the Borrower in a
transaction (or a series of related transactions) involving aggregate
consideration in excess of $5.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate. For purposes of this Section 6.07, any transaction with any Affiliate
or any such 10% holder shall be deemed to have satisfied the standard set forth
in clause (ii) of the immediately preceding sentence if such transaction is
approved by a majority of the Disinterested Directors of the Board of Directors
of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings, the Borrower or
any of the Subsidiaries in accordance with Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger or
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of customary fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of Holdings, the
Borrower and the Subsidiaries in the ordinary course of business,

(v) the Transactions and subject to the limitations set forth in
Section 6.07(b)(xiv), if applicable, transactions pursuant to the Transaction
Documents and permitted transactions, agreements and arrangements in existence
on the Closing Date and set forth on Schedule 6.07 or any amendment thereto to
the extent such amendment is not adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, in
each case, in the ordinary course of business, and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings,

 

135



--------------------------------------------------------------------------------

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) [Reserved],

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions contemplated by the New Senior
Notes Offering Memorandum, including fees to the Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and (so long as the Payment Conditions are satisfied
before and after giving effect thereto) the payment of advisory or similar fees
payable to the Fund or any Fund Affiliate in an amount not to exceed 2.0% of the
fair market value (as determined in good faith by senior management of Holdings)
of the business or assets acquired in a Permitted Business Acquisition with
respect to which the Fund or any Fund Affiliate provides any such services,

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) the issuance of Equity Interests to the management of Holdings, the
Borrower or any Subsidiary in connection with the Transaction,

(xvii) payments by Holdings, the Borrower and the Subsidiaries pursuant to tax
sharing agreements among Holdings, the Borrower and the Subsidiaries on
customary terms that require each party to make payments when such taxes are due
or refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party,

 

136



--------------------------------------------------------------------------------

(xviii) [Reserved],

(xix) payments of loans (or cancellations of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of Holdings
in good faith, (ii) made in compliance with applicable law and (iii) otherwise
permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05; or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any Covenant set forth herein.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto. Notwithstanding the foregoing or anything else in this Agreement to the
contrary, QD Capital will not engage in any business or own any significant
assets or have any material liabilities other than (i) its ownership of the
capital stock of the Borrower and (ii) those liabilities which it is responsible
for under this Agreement, the other Loan Documents the Existing Note Documents
and the New Senior Note Documents, in each case to which it is a party, provided
that Holdings may engage in those activities that are incidental to (x) the
maintenance of its existence in compliance with applicable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries or the Purchase Agreement.

 

137



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Early Maturity Notes or any
other Indebtedness permitted to be incurred hereunder that in each case is
subordinated to the Obligations or any Permitted Refinancing Indebtedness in
respect of any of the foregoing or any preferred Equity Interests or any
Disqualified Stock (“Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (A) Refinancings permitted by Section 6.01 utilizing the proceeds of
Permitted Refinancing Indebtedness, (B) payments of regularly scheduled
interest, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing, (C) payments or distributions
in respect of all or any portion of the Junior Financing with the proceeds
contributed to the Borrower by Holdings from the issuance, sale or exchange by
Holdings of Equity Interests (other than Permitted Cure Securities) made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of Holdings; (E) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and after giving effect to
such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed $7.5 million and
(F) additional payments and distributions, so long as the Payment Conditions are
satisfied at the time of making such payments or distributions and after giving
effect thereto;

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”; or

(iii) amend or modify or change in any manner materially adverse to the
interests of the Lenders any tax sharing agreement or any agreement entered into
by it with respect to its capital stock or other Equity Interests (including any
shareholders’ agreement), or enter into any new tax sharing agreement or
agreement with respect to its Equity Interests is materially adverse to the
interests of the Lenders.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law and (ii) restrictions pursuant to
any agreement or undertaking set forth in Schedule 6.02(a);

 

138



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Existing Senior Notes, the Existing Subordinated Notes and the New Senior Notes
and any agreements related to any Permitted Refinancing Indebtedness in respect
of any such Indebtedness that does not expand the scope of any such encumbrance
or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or Section 6.01(r) or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the New Senior
Note Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

139



--------------------------------------------------------------------------------

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) [Reserved]; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Fixed Charge Coverage Ratio. If at the close of business on any
day an Availability Triggering Event shall exist, the Borrower must maintain a
Fixed Charge Coverage Ratio of not less than 1.0 to 1.0 until such time as no
Availability Triggering Event shall exist. For purposes of this testing, (i) the
Fixed Charge Coverage Ratio will be computed based upon the information
available as of the last day of the most recent fiscal quarter ending prior to
such day for which financial statements are available, and (ii) whether an
Availability Triggering Event exists will be continually tested as of the close
of business each day so that the Fixed Charge Coverage Ratio may apply (or not
apply) multiple times within any particular fiscal quarter. Additionally, for
purposes of this Section 6.10, when calculating Availability under the
definition of Availability Triggering Event, Availability for a non-Business Day
shall be Availability as of the immediately preceding Business Day.

SECTION 6.11. No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in the Existing Subordinated Notes Indenture or any
indenture governing any other senior subordinated notes permitted to be incurred
hereunder or any Permitted Refinancing thereof other than (a) the Obligations
under this Agreement and the other Loan Documents, and (b) the Existing Senior
Notes and the New Senior Notes and any Permitted Refinancing Indebtedness in
respect thereof.

 

140



--------------------------------------------------------------------------------

ARTICLE VIA

Holdings Covenants

Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien (other than Liens of a type
described in Section 6.02(d), (e) or (k)) on any of the Equity Interests issued
by the Borrower other than the Liens created under the Loan Documents,
(b) Holdings shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence; provided that so
long as no Default exists or would result therefrom, Holdings may merge with any
other person and (c) Holdings shall at all times own directly 100% of the Equity
Interests of the Borrower and shall not sell, transfer or otherwise dispose of
the Equity Interests in the Borrower.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document, Borrowing Base
Certificate or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

 

141



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.11(k), 5.05(a), 5.08 or 5.10(h) or in
Article VI or Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of

 

142



--------------------------------------------------------------------------------

a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any of the Subsidiaries or for a substantial part
of the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $17.5 million (to the extent not
covered by insurance with respect to which the insurer has not denied coverage),
which judgments are not discharged or effectively waived or stayed for a period
of 45 consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Holdings, the Borrower or any
Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, the Borrower and the Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein, therein and in the Intercreditor Agreement) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code or PPSA continuation statements or take the actions
described on Schedule 3.04 and except to the extent that such loss is covered by
a lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by any Loan Party of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings, the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;

 

143



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j) and (iv) exercise all rights and remedies
granted to it under any Loan Document and all its rights under any other
applicable law or in equity; and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Immaterial Subsidiary affected by any event or circumstance
referred to in any such clause.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th day subsequent
to the later of (x) the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to Section 5.04(c) and
(y) the date an Availability Triggering Event occurs during any applicable
quarter that causes the Borrower to fail to comply with the requirements of the
Financial Performance Covenant, Holdings and the Borrower shall have the right
to issue Permitted Cure Securities for cash or otherwise receive cash
contributions and, in the case of Holdings, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings or the Borrower of such Cure Right such Financial Performance Covenant
shall be recalculated giving effect to a pro forma adjustment by which EBITDA
shall be increased with respect to such applicable quarter and any four-quarter
period that contains such quarter, solely for the purpose of measuring the
Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; provided, that, (i) in each

 

144



--------------------------------------------------------------------------------

four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised and (ii) for purposes of this Section 7.03, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant. If, after giving effect to
the adjustments in this paragraph (b), the Borrower shall then be in compliance
with the requirements of the Financial Performance Covenant, the Borrower shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Performance Covenant that had occurred shall
be deemed cured for the purposes of this Agreement.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby irrevocably designates and appoints
the applicable Agents as agents of such Lender under this Agreement and the
other Loan Documents, as applicable (including appointment as Current Asset
Revolving Facility Collateral Agent and/or as Fixed Asset Revolving Facility
Collateral Agent, as applicable, for such Lender and the other applicable
Secured Parties under the applicable Security Documents), and each such Lender
irrevocably authorizes the Agents, in such capacities, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Agents by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States, each of the Lenders and the Issuing Banks hereby grants to
the applicable Agents any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the applicable
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations owed to such Lender under the relevant Loan
Document, together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Agents (and any Subagents appointed by the
Agents pursuant to Section 8.02 for purposes of

 

145



--------------------------------------------------------------------------------

holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the applicable Agent shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the applicable Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the applicable Agent, at its option and in
its discretion, (i) to release any Lien on any property granted to or held by
the applicable Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit under the relevant Revolving Facility, (B) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (C) if approved, authorized or ratified in
writing in accordance with Section 9.08 hereof, (ii) to release any Guarantor
from its obligations under the Loan Documents if such person ceases to be a
Subsidiary Loan Party as a result of a transaction permitted hereunder; and
(iii) to subordinate any Lien on any property granted to or held by the
applicable Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i) and (j). Upon request by the
applicable Agent at any time, the Required Lenders will confirm in writing the
applicable Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the applicable Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the applicable Agent shall have made any demand on the Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the applicable Lenders, the Issuing Banks and the
applicable Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the applicable Agent and, if the applicable Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the applicable Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the applicable Agent and
its agents and counsel, and any other amounts due the applicable Agent under the
Loan Documents. Nothing contained herein shall be deemed to authorize the
applicable Agent to authorize or consent to or accept or adopt on behalf of any
Lender or Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or Issuing
Bank or to authorize the applicable Agent to vote in respect of the claim of any
Lender or Issuing Bank in any such proceeding.

 

146



--------------------------------------------------------------------------------

SECTION 8.02. Delegation of Duties. An Agent may execute any of its duties under
this Agreement and the other Loan Documents (including for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. An Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. An Agent
may also from time to time, when such Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the applicable Agent. Should
any instrument in writing from the Borrower or any other Loan Party be required
by any Subagent so appointed by the applicable Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the applicable
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the applicable Agent until the appointment of a new Subagent. An
Agent shall not be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Subagent that it selects in accordance with the foregoing
provisions of this Section 8.02 in the absence of such Agent’s gross negligence
or willful misconduct.

SECTION 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. An Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) an Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing, and (b) an Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to

 

147



--------------------------------------------------------------------------------

disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. An Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to such Agent in writing by the Borrower , a Lender or an Issuing Bank.
An Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
applicable Agent.

SECTION 8.04. Reliance by Agents. An Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. An Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, an Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
such Credit Event. An Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. An Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with such Agent. An Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. An Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. An Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”

 

148



--------------------------------------------------------------------------------

In the event that an Agent receives such a notice, such Agent shall give notice
thereof to the Lenders. An Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until such Agent shall have received such directions, such Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 8.07. Indemnification. (a) Each Lender under each Tranche agrees to
indemnify each Revolving Facility Agent and each Issuing Bank under such
Tranche, in each case in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Credit Exposure and unused Commitments under such Tranche;
provided that the aggregate principal amount of L/C Disbursements owing to any
Issuing Bank therunder (and in the case of the Current Asset Revolving Facility,
the aggregate principal amount of Swingline Loans owing to the Swingline Lender)
shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Credit Exposure) (determined
at the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents

 

149



--------------------------------------------------------------------------------

contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

SECTION 8.09. Successor Agents. An Agent may resign as Agent upon 10 days’
notice to the Lenders and the Borrower. If an Agent shall resign as an Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders under the relevant Tranche a successor
agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of resigning Agent, and the reference to such Agent
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Agent by the date that is 10 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as Agent, the provisions of this Section 8.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

SECTION 8.10. Agents and Arranger. Neither the Syndication Agent, the
Documentation Agent nor the Lead Arranger shall have any duties or
responsibilities hereunder in its capacity as such.

 

150



--------------------------------------------------------------------------------

SECTION 8.11. Québec Fondé de Pouvoir Appointment Provisions. For greater
certainty, and without limiting the powers of the Agents, each Lender (in its
capacities as a Lender and the Swingline Lender (if applicable) and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) hereby irrevocably constitutes
the Collateral Agent as the holder of an irrevocable power of attorney (fondé de
pouvoir within the meaning of Article 2692 of the Civil Code of Québec) in order
to hold hypothecs and security granted by any Loan Party on property pursuant to
the laws of the Province of Québec in order to secure obligations of any Loan
Party under any bond, debenture or similar title of indebtedness, issued by any
Loan Party, and hereby agrees that the Administrative Agent may act as the
bondholder and mandatary (i.e. agent) with respect to any shares, capital stock
or other securities or any bond, debenture or similar title of indebtedness that
may be issued by any Loan Party and pledged in favour of the Administrative
Agent, for the benefit of the Secured Parties. The execution by the Collateral
Agent, acting as fondé de pouvoir and mandatary, prior to the Credit Agreement
of any deeds of hypothec or other security documents is hereby ratified and
confirmed.

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Québec), the Administrative Agent and/or the Collateral
Agent may acquire and be the holder of any bond or debenture issued by any Loan
Party (i.e. the fondé de pouvoir and/or the Administrative Agent may acquire and
hold the first bond issued under any deed of hypothec by any Loan Party).

The constitution of the Collateral Agent as fondé de pouvoir, and of the
Administrative Agent as bondholder and mandatary with respect to any bond,
debenture, shares, capital stock or other securities that may be issued and
pledged from time to time to the Administrative Agent for the benefit of the
Secured Parties, shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Secured Parties’ rights and obligations
under the Credit Agreement by the execution of an assignment or other agreement
pursuant to which it becomes such assignee or participant, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Agent under the Credit Agreement.

The Collateral Agent acting as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favour of the Collateral Agent in the Credit Agreement, which shall apply
mutatis mutandis to the Collateral Agent acting as fondé de pouvoir.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein

 

151



--------------------------------------------------------------------------------

shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, an Agent, any Issuing Bank as of the Closing Date, or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or such Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the

 

152



--------------------------------------------------------------------------------

Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificates
required by Section 5.04(c) to the Administrative Agent. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

 

153



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender,
an Approved Fund (as defined below); and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $2.5 million with respect to
Revolving Facility Loans or Commitments, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower shall be required if an Event of Default under Sections 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries.

 

154



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iiii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Facility Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such

 

155



--------------------------------------------------------------------------------

assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) the Assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Agents, such assigning Lender or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;
(vi) the Assignee appoints and authorizes each Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Agent, by the terms of this Agreement, together with such
powers as are reasonably incidental thereto; and (vii) the Assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv) or (vii) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a Lender.

 

156



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) and (f) as though it were a
Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans or Commitments pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall

 

157



--------------------------------------------------------------------------------

be required in connection therewith. The provisions of this paragraph (h) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the Agents
in connection with the preparation of this Agreement and the other Loan
Documents (and any amendments, modifications or waivers thereof), or by the
Revolving Facilities Agents in connection with the syndication of the
Commitments or the administration of this Agreement (including expenses incurred
in connection with due diligence, initial and ongoing appraisals and Collateral
examinations to the extent incurred in accordance with the terms of this
Agreement, mortgage recordings, title registrations, UCC filings and other
filings in connection with the perfection of the Liens of the Collateral Agent
(and the priority thereof) as contemplated hereby and the reasonable fees,
disbursements and charges for no more than one counsel in each jurisdiction
where Collateral is located) or in connection with the administration of this
Agreement and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the Transactions hereby contemplated shall be
consummated), including the reasonable fees, charges and disbursements of
White & Case LLP, counsel for the Agents and the Lead Arranger, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by any Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the fees, charges and disbursements of counsel for the
Agents (including any special and local counsel).

(b) The Borrower agrees to indemnify the Agents, the Agents, the Lead Arranger,
each Issuing Bank, each Lender, each of their respective Affiliates and each of
their respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Holdings, the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Agents, the
Syndication Agents, the Documentation Agent, any Lead Arranger, any Issuing

 

158



--------------------------------------------------------------------------------

Bank or any Lender shall be treated as several and separate Indemnitees, but
each of them together with its respective Related Parties, shall be treated as a
single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on, from or to any Property; provided,
that such indemnity shall not, as to any Indemnitee, be available (i) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties, (ii) to the extent arising from a
material breach of any such Indemnitee’s obligations under the Loan Documents,
or (iii) to the extent arising out of any claim, litigation, investigation or
proceeding that does not involve an act or omission of the Loan Parties or any
of their affiliates and that is brought by an Indemnitee against any other
Indemnitee. None of the Indemnitees (or any of their respective affiliates)
shall be responsible or liable to the Fund, Holdings, the Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of any Revolving Facility or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the any Agent, any Issuing Bank or any Lender. All amounts due under
this Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of any
Agent, any Issuing Bank, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 

159



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off. (a) If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, each Issuing Bank and the Lenders hereunder and
under the

 

160



--------------------------------------------------------------------------------

other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Maturity Date
(for the avoidance of doubt, it being understood that any such extension would
affect all the Revolving Facility Lenders), without the prior written consent of
each Lender under the relevant Tranche directly affected thereby, except as
provided in Section 2.05(c); provided, that any amendment to the “Borrowing
Base,” “Availability” and related definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender (other than as provided in
Section 2.21 or pursuant to a Reallocation) or decrease the Commitment Fees or
L/C Participation Fees or other fees of any Lender without the prior written
consent of each Lender under the relevant Tranche directly affected thereby (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase of the Commitments of any
Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender under the relevant Tranche adversely affected thereby,

(iv) (x) amend the provisions of Sections 2.10(b), 2.11(a) or 2.18 hereof,
Sections 4.2 or 4.3 of the Intercreditor Agreement, Section 5.02 of either
Collateral Agreement, or any analogous provision of any other Security Document,
in a manner that would by its terms alter the sharing or order of payments
required thereby, without the prior written consent of each Lender under the
relevant Tranche adversely affected thereby or (y) amend the provisions of
Section 5.07 hereof so as to reduce the frequency of required Collateral Audits
and appraisals hereunder, without the prior written consent of each Lender under
the relevant Tranche adversely affected thereby,

 

161



--------------------------------------------------------------------------------

(v) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased (provided that the foregoing shall not limit
the discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the prior written consent of any Lenders), in each case without
the prior written consent of the Super Majority Lenders under any applicable
Tranche;

(vi) amend or modify the provisions of this Section 9.08 or the definition of
the terms, “Required Lenders”, “Super Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vii) release all or substantially all the Collateral securing any Tranche or
release any of Holdings, the Borrower or all or substantially all of the
Subsidiary Loan Parties from their respective Guarantees under any Collateral
Agreement, unless, in each case, any assets or Equity Interests are sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender or

(viii) amend or modify the definition of the terms, “Early Maturity Notes” or
“Early Maturity Test Date” or “Maturity Date”, in each case without the prior
written consent of each Lender adversely affected thereby

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of an Agent, an Issuing Bank hereunder without the
prior written consent of such Agent, or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

(c) Without the consent of the Syndication Agent, the Documentation Agent or any
Joint Lead Arranger or Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this

 

162



--------------------------------------------------------------------------------

Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Facility Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Revolving Facility Commitments on substantially the same basis as the Revolving
Facility Loans.

SECTION 9.09. Certain Technical Amendments. The Administrative Agent and
Collateral Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.11. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE

 

163



--------------------------------------------------------------------------------

THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that (a) it will not bring any such action or proceeding in any
court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

164



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.17. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16), except: (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).

SECTION 9.18. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arranger will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the

 

165



--------------------------------------------------------------------------------

Administrative Agent, the Lead Arranger, the Issuing Bank and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 9.19. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party to a person
that is not (and is not required to become) a Loan Party in a transaction not
prohibited by Section 6.05, any Liens created by any Loan Document in respect of
such Equity Interests or assets shall be automatically released and the
Administrative Agent and/or the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and/or the Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05 and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary Loan
Party, such Subsidiary Loan Party’s obligations under its Guarantee shall be
automatically terminated and the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by Holdings or the Borrower to terminate such
Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Administrative Agent and/or the Collateral Agent agrees to take such actions as
are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than contingent indemnification
Obligations and expense reimbursement claims to the extent no claim therefor has
been made) are paid in full and all Letters of Credit and Commitments are
terminated.

SECTION 9.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify

 

166



--------------------------------------------------------------------------------

the Administrative Agent or the person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrower
(or to any other person who may be entitled thereto under applicable law).

SECTION 9.21. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.22. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.23. Intercreditor Agreement. EACH LENDER HEREUNDER (A) CONSENTS TO THE
SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE CURRENT ASSET
REVOLVING FACILITY COLLATERAL AGENT OR THE FIXED ASSET REVOLVING FACILITY
COLLATERAL AGENT, AS THE CASE MAY BE, TO ENTER INTO THE INTERCREDITOR AGREEMENT
AS CURRENT ASSET REVOLVING FACILITY COLLATERAL AGENT OR FIXED ASSET REVOLVING
FACILITY COLLATERAL AGENT, AS THE CASE MAY BE, ON BEHALF OF SUCH LENDER. THE
FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS

 

167



--------------------------------------------------------------------------------

UNDER THE CREDIT AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS ARE INTENDED THIRD
PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

[Signature Pages Follow]

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

QUALITY DISTRIBUTION, INC. QUALITY DISTRIBUTION LLC By:  

/s/ TIMOTHY B. PAGE

Name:   Timothy B. Page Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Administrative Agent and as a Lender

By:  

/s/ IAN NALITT

Name:   Ian Nalitt Title:   Vice President By:  

/s/ JAMES NEIRA

Name:   James Neira Title:   Associate



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Current Asset Revolving Facility
Collateral Agent, as Fixed Asset Revolving Facility Collateral Agent and as a
Lender By:  

/s/ PETER DIBIASI

Name:   Peter DiBiasi Title:   Duly Authorized Signator

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG QUALITY DISTRIBUTION, INC., QUALITY DISTRIBUTION, LLC, THE LENDERS PARTY
HERETO FROM TIME TO TIME, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ C. KURSEY

Name:   C. Kursey Title:   Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG QUALITY DISTRIBUTION, INC., QUALITY DISTRIBUTION, LLC, THE LENDERS PARTY
HERETO FROM TIME TO TIME, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ C. KURSEY

Name:   C. Kursey Title:   Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG QUALITY DISTRIBUTION, INC., QUALITY DISTRIBUTION, LLC, THE LENDERS PARTY
HERETO FROM TIME TO TIME, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT PNC BANK, N.A. By:  

/s/ STEPHEN SHELTON

Name:   Stephen Shelton Title:   Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG QUALITY DISTRIBUTION, INC., QUALITY DISTRIBUTION, LLC, THE LENDERS PARTY
HERETO FROM TIME TO TIME, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ MARTIN J. COLOSON JR.

Name:   Martin J. Coloson Jr. Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG QUALITY DISTRIBUTION, INC., QUALITY DISTRIBUTION, LLC, THE LENDERS PARTY
HERETO FROM TIME TO TIME, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT FOR THE LENDERS AND GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT SUN TRUST BANK By:  

/s/ BRIAN R. O’FALLON

Name:   Brian R. O’Fallon Title:   Director